Exhibit 10.2
Execution Version


 

--------------------------------------------------------------------------------

 
$550,000,000
BRIDGE CREDIT AGREEMENT


dated as of
January 2, 2018


among
MOLINA HEALTHCARE, INC.,
as the Borrower


 
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors
 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
SUNTRUST BANK,
as Administrative Agent


                                                         


SUNTRUST ROBINSON HUMPHREY, INC.,
BARCLAYS BANK PLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
MORGAN STANLEY SENIOR FUNDING, INC.
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 

  Page    
ARTICLE I. DEFINITIONS; CONSTRUCTION
1      
Section 1.1
Definitions
1
Section 1.2
Classifications of Loans and Borrowings
24
Section 1.3
Accounting Terms and Determination
24
Section 1.4
Terms Generally
25
Section 1.5
[Reserved]
25
Section 1.6
Times of Day
25
     
ARTICLE II. AMOUNT AND TERMS OF THE COMMITMENTS
25    
Section 2.1
Loans
25
Section 2.2
[Reserved]
26
Section 2.3
Procedure for Borrowings
26
Section 2.4
[Reserved]
27
Section 2.5
[Reserved]
27
Section 2.6
Funding of Borrowings
27
Section 2.7
Interest Elections
27
Section 2.8
Optional Reduction and Termination of Commitments
28
Section 2.9
Repayment of Loans
28
Section 2.10
Evidence of Indebtedness
29
Section 2.11
Optional Prepayments
29
Section 2.12
Mandatory Prepayments
29
Section 2.13
Interest on Loans
31
Section 2.14
Fees
32
Section 2.15
Computation of Interest and Fees
32
Section 2.16
Inability to Determine Interest Rates
32
Section 2.17
Illegality
33
Section 2.18
Increased Costs
33
Section 2.19
Funding Indemnity
34
Section 2.20
Taxes
34
Section 2.21
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
38
Section 2.22
[Reserved]
39
Section 2.23
[Reserved]
39
Section 2.24
Mitigation of Obligations
39
Section 2.25
Replacement of Lenders
39
     
ARTICLE III. CONDITIONS PRECEDENT
40    
Section 3.1
Conditions Precedent to the Effective Date
40
Section 3.2
Conditions Precedent to each Funding Date
41
Section 3.3
Delivery of Documents
42
     
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
42    
Section 4.1
Existence; Power
43
Section 4.2
Organizational Power; Authorization
43
Section 4.3
Governmental Approvals; No Conflicts
43

 
i

--------------------------------------------------------------------------------

Section 4.4
Financial Statements
43
Section 4.5
Litigation and Environmental Matters
44
Section 4.6
Compliance with Laws and Agreements
44
Section 4.7
No Default
45
Section 4.8
Investment Company Act, Etc.
45
Section 4.9
Taxes
45
Section 4.10
Margin Regulations
45
Section 4.11
ERISA
45
Section 4.12
Ownership of Property
46
Section 4.13
Disclosure
46
Section 4.14
Labor Relations
46
Section 4.15
Subsidiaries
47
Section 4.16
Solvency
47
Section 4.17
[Reserved]
47
Section 4.18
Licensing and Accreditation
47
Section 4.19
Anti-Corruption Laws and Sanctions; PATRIOT Act
48
Section 4.20
Subordination of Subordinated Debt
48
Section 4.21
Medicare and Medicaid Notices and Filings Related to Business
48
Section 4.22
No EEA Financial Institutions
48
     
ARTICLE V. AFFIRMATIVE COVENANTS
49    
Section 5.1
Financial Statements and Other Information
49
Section 5.2
Notices of Material Events
50
Section 5.3
Existence; Conduct of Business
51
Section 5.4
Compliance with Laws, Etc.
52
Section 5.5
Payment of Obligations
52
Section 5.6
Books and Records
52
Section 5.7
Visitation, Inspection, Etc.
52
Section 5.8
Maintenance of Properties; Insurance
52
Section 5.9
Use of Proceeds; Margin Regulations
52
Section 5.10
Additional Subsidiaries; Guarantees
53
Section 5.11
Material Licenses
53
     
ARTICLE VI. [RESERVED]
53    
ARTICLE VII. NEGATIVE COVENANTS
53    
Section 7.1
Indebtedness and Negative Pledge
53
Section 7.2
Sale and Leaseback Transactions
54
Section 7.3
Fundamental Changes.
54
     
ARTICLE VIII. EVENTS OF DEFAULT
56    
Section 8.1
Events of Default
56
Section 8.2
Application of Funds
58
     
ARTICLE IX. THE ADMINISTRATIVE AGENT
58    
Section 9.1
Appointment of Administrative Agent
58
Section 9.2
Nature of Duties of Administrative Agent
58

 
ii

--------------------------------------------------------------------------------

Section 9.3
Lack of Reliance on the Administrative Agent
59
Section 9.4
Certain Rights of the Administrative Agent
59
Section 9.5
Reliance by Administrative Agent
59
Section 9.6
The Administrative Agent in its Individual Capacity
60
Section 9.7
Successor Administrative Agent
60
Section 9.8
Withholding Tax
60
Section 9.9
Administrative Agent May File Proofs of Claim
61
Section 9.10
Authorization to Execute Other Loan Documents
61
Section 9.11
Guaranty Matters
61
Section 9.12
Joint Lead Arrangers and Joint Bookrunners
62
Section 9.13
Right to Enforce Guarantee
62
Section 9.14
[Reserved]
62
Section 9.15
Certain ERISA Matters
62
     
ARTICLE X. THE GUARANTY
64          
Section 10.1
The Guaranty
64
Section 10.2
Obligations Unconditional
64
Section 10.3
Reinstatement
65
Section 10.4
Certain Additional Waivers
65
Section 10.5
Remedies
65
Section 10.6
Rights of Contribution
65
Section 10.7
Guarantee of Payment; Continuing Guarantee
66
Section 10.8
Keepwell
66
     
ARTICLE XI. MISCELLANEOUS
66    
Section 11.1
Notices
66
Section 11.2
Waiver; Amendments
68
Section 11.3
Expenses; Indemnification
70
Section 11.4
Successors and Assigns
71
Section 11.5
Governing Law; Jurisdiction; Consent to Service of Process
75
Section 11.6
WAIVER OF JURY TRIAL
76
Section 11.7
Right of Set-off
76
Section 11.8
Counterparts; Integration
76
Section 11.9
Survival
76
Section 11.10
Severability
77
Section 11.11
Confidentiality
77
Section 11.12
Interest Rate Limitation
77
Section 11.13
Waiver of Effect of Corporate Seal
78
Section 11.14
PATRIOT Act
78
Section 11.15
No Advisory or Fiduciary Responsibility
78
Section 11.16
Electronic Execution of Assignments and Certain Other Documents
78
Section 11.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
79

 


iii

--------------------------------------------------------------------------------

Schedules
   
Schedule I
-
Commitment Amounts
Schedule 4.15
-
Loan Parties and Subsidiaries
     
Exhibits
   
Exhibit 2.3
-
Form of Notice of Borrowing
Exhibit 2.7
-
Form of Notice of Conversion/Continuation
Exhibit 2.10
-
Form of Note
Exhibits 2.20(1-4)
-
Forms of U.S. Tax Compliance Certificates
Exhibit 5.1
-
Form of Compliance Certificate
Exhibit 5.10
-
Form of Guarantor Joinder Agreement
Exhibit 11.4
-
Form of Assignment and Acceptance



iv

--------------------------------------------------------------------------------

BRIDGE CREDIT AGREEMENT
 
THIS BRIDGE CREDIT AGREEMENT (this “Agreement”) is made and entered into as of
January 2, 2018, by and among MOLINA HEALTHCARE, INC., a Delaware corporation
(the “Borrower”), the Guarantors (defined herein), the Lenders (defined herein),
and SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, credit in the form of the Loans on each Funding Date
upon and subject to the terms and conditions set forth in this Agreement to
enable the Borrower to (i) satisfy conversions of the 2020 Convertible Notes,
(ii)(x) satisfy and/or refinance all indebtedness incurred to satisfy
conversions of 2020 Convertible Notes and/or (y) repay or refinance all or a
portion of the Borrower’s indebtedness under the Existing Credit Agreement,
(iii) pay all fees, expenses and other transaction costs incurred in connection
with the foregoing, and (iv) use the remaining amount of such Borrowing
following application of the proceeds of Loans to the foregoing, for general
corporate purposes (collectively, the “Transactions”); and
 
WHEREAS, each Guarantor is willing to guarantee all of the Obligations upon the
terms set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Guarantors, the Lenders and the Administrative
Agent agree as follows:
 
ARTICLE I.

DEFINITIONS; CONSTRUCTION
 
Section 1.1    Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“2020 Convertible Notes” shall mean those certain 1.125% Cash Convertible Senior
Notes due 2020 issued pursuant to that certain Indenture dated as of February
15, 2013 by and among the Borrower and U.S. Bank National Association, as
Trustee.
 
“2044 Convertible Notes” shall mean those certain 1.625% Convertible Senior
Notes due 2044 issued pursuant to that certain Indenture dated as of September
5, 2014 by and among the Borrower and U.S. Bank National Association, as
Trustee.
 
“Acquisition” shall mean any transaction or series of related transactions
resulting, directly or indirectly, in: (a) the acquisition by any Person of: (i)
all or substantially all of the assets of another Person (other than a Person
that is a Subsidiary), or (ii) any business unit or division of another Person;
(b) the acquisition by any Person of in excess of 50.0% of the Equity Interests
of another Person, or otherwise causing any other Person to become a Subsidiary
of such Person; or (c) subject to Section 7.2, a merger or consolidation, or any
other combination, of any Person with another Person (other than a Person that
is a Subsidiary) in which Borrower or a Subsidiary of Borrower is the surviving
Person.
1

--------------------------------------------------------------------------------

 
“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in  U.S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period.  Notwithstanding anything
to the contrary in the foregoing, if the Adjusted LIBOR is less than 1.00% per
annum, such rate shall be deemed to be 1.00% per annum  for purposes of this
Agreement.
 
“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Bridge Commitments” shall mean the Bridge Commitments of all the
Lenders at any time outstanding.  On the Effective Date, the aggregate amount of
the Aggregate Bridge Commitments is $550,000,000.
 
“Agreement” shall mean this Credit Agreement.
 
“Anti-Corruption Laws” shall mean the U.S. Foreign Corrupt Practices Act and all
Laws of any jurisdiction applicable to a Person concerning or relating to
bribery or corruption.
 
“Anti-Kickback Statute” shall mean the Anti-kickback Statute as set forth in
Section 1320a-7b of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
2

--------------------------------------------------------------------------------

 
“Applicable Margin” shall mean (a) in the case of Base Rate Loans, 0.50% and (b)
in the case of Eurodollar Loans, 1.50%; provided that, the Applicable Margin
shall increase by (i) 0.50% on the date that is 90 days after the initial
Funding Date and (ii) an additional 0.50% at the end of each 90 day period
thereafter, in each case, to the extent that any Loans remain outstanding as of
such date.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arrangers” shall mean SunTrust Robinson Humphrey, Inc., Barclays Bank PLC, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Effective Date)
and Morgan Stanley Senior Funding, Inc., each in their capacities as joint lead
arrangers and joint bookrunners.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.
 
“Attributable Debt” means, as of any date upon which a determination of the
amount thereof shall be computed, as of any particular time, the present value,
calculated using a rate of interest implicit in such transaction determined in
accordance with GAAP, of the obligation of a lessee for rental payments during
the remaining term of any lease (including any period for which such lease has
been extended or may, at the option of the lessor, be extended).
 
“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal years as of December 31,
2015 and December 31, 2016 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2014, December 31, 2015 and
December 31, 2016, including the notes thereto.
 
 “Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
 
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
 
“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent (½%) per annum and (c) a rate per annum equal to
Adjusted LIBOR for a term of one month plus one percent (1.00%) per annum (any
changes in such rates to be effective as of the date of any change in such
rate). The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.  The Administrative Agent may make commercial loans or other loans at
rates of interest at, above, or below the Administrative Agent’s prime lending
rate.
3

--------------------------------------------------------------------------------

 
“Benefit Plan” shall mean any “employee benefit plan” as defined in Section 3(3)
of ERISA (whether governed by the laws of the United States or otherwise) to
which any Loan Party incurs or otherwise has any obligation or liability,
contingent or otherwise, excluding Multiemployer Plans, Title IV plans and any
employee benefit plans sponsored or maintained by any foreign, federal, state or
local governments or agencies.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.
 
“Board of Directors” shall mean:
 
(a)            with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;
 
(b)            with respect to a partnership, the board of directors of the
general partner of the partnership;
 
(c)            with respect to a limited liability company, the managing member
or members or any controlling committee or managing members thereof; and
 
(d)            with respect to any other Person, the board or committee of such
Person serving a similar function.
 
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
 
“Borrowing” shall mean a borrowing consisting of Loans of the same Type, made,
converted or continued on the same date and in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.
 
 “Business Day” shall mean any day other than (a) a Saturday, Sunday or other
day on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by Law to close and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Consolidated Subsidiaries that are (or would be) set forth on a
consolidated statement of cash flows of the Borrower for such period and (b)
Capital Lease Obligations incurred by the Borrower and its Consolidated
Subsidiaries during such period.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person, and the amount of such
obligations shall be the capitalized amount thereof.
4

--------------------------------------------------------------------------------

 
“Capital Stock” shall mean:
 
(a)             in the case of a corporation, corporate stock;
 
(b)            in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(c)            in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
 
(d)            any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Change of Control” shall mean the occurrence of any of the following:
 
(a)            the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Consolidated Subsidiaries, taken as a whole, to any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act);
 
(b)            the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” or “group” (as defined above) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Borrower, measured by
voting power rather than number of shares; or
 
(c)            the approval by the holders of Capital Stock of the Borrower of
any plan or proposal for the liquidation or dissolution of the Borrower (whether
or not otherwise in compliance with the provisions of this Agreement).
 
Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control under clause (b) above if (i) the Borrower becomes a direct or
indirect Wholly Owned Subsidiary of a holding company and (ii) the direct or
indirect holders of the Voting Stock of such holding company immediately
following that transaction are substantially the same as the holders of the
Borrower’s Voting Stock immediately prior to that transaction.
 
“Change of Control Offer” has the meaning given to that term in Section
2.12(d)(ii).
 
“Change of Control Payment” has the meaning given to that term in Section
2.12(d)(i).
 
“Change of Control Payment Date” has the meaning given to that term in
Section 2.12(d)(ii)(A).
 
“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office)
(or for purposes of Section 2.18(b), by the Parent Company of such Lender) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement. 
Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, in each case, are deemed to have been introduced or adopted after the date
hereof, regardless of the date enacted or adopted.
5

--------------------------------------------------------------------------------

 
“Charges” shall have the meaning set forth in Section 11.12.
 
“CMS” shall mean the Centers for Medicare & Medicaid Services or any successor
or predecessor thereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans to the Borrower in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule I, or in
the case of a Person becoming a Lender after the Effective Date, the amount of
the assigned “Commitment” as provided in the Assignment and Acceptance executed
by such Person as an assignee, or the joinder executed by such Person, in each
case as such commitment may subsequently be increased or decreased pursuant to
the terms hereof.
 
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Company Action Level” means the Company Action Level risk-based capital
threshold, as defined by NAIC, or in any state that has not adopted the NAIC
definition, as defined by the appropriate state Governmental Authority, the HMO
Model Act or comparable act applicable to an HMO Subsidiary or an Insurance
Subsidiary.
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1.
 
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Subsidiary” means a Subsidiary of the Borrower, the accounts of
which are consolidated with those of the Borrower in accordance with GAAP.
 
“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Consolidated Subsidiaries calculated in accordance with GAAP on a consolidated
basis as of the last day of the most recent fiscal quarter preceding such date
of determination for which financial statements of the Borrower have been
delivered pursuant to Section 5.1(a) or (b).
 
“Contract Provider” shall mean any Person or any employee, agent or
subcontractor of such Person who provides professional health care services
under or pursuant to any contract or other arrangement with the Borrower or any
Subsidiary.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
6

--------------------------------------------------------------------------------

 
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.13(b).
 
“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Agreement to make a Loan (unless such Lender notifies the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied) (each a
“funding obligation”), (b) such Lender has notified the Administrative Agent or
the Borrower, or has stated publicly, that it will not comply with any such
funding obligation hereunder (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) such Lender has, for three (3) or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder, (d) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender, or (e) such Lender has become the subject of a Bail-In
Action.  The Administrative Agent will promptly send to all parties hereto a
copy of any notice to the Borrower provided for in this definition.
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean any Consolidated Subsidiary that is organized
under the laws of any political subdivision of the United States.
 
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
 
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” shall have the meaning given to that term in Section 3.1.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
7

--------------------------------------------------------------------------------

 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Consolidated Subsidiary
directly or indirectly resulting from or based upon (a) any actual or alleged
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any actual or alleged exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” shall mean, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator appointed by the PBGC of any notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
8

--------------------------------------------------------------------------------

 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBOR.
 
“Event of Default” shall have the meaning set forth in Article VIII.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account.
 
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such  Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
“Exclusion Event” shall mean an event or related events resulting in the
exclusion of the Borrower or any of its Consolidated Subsidiaries from
participation in any Medical Reimbursement Program.
 
“Existing Credit Amendment” shall mean that certain Credit Agreement, dated as
of June 12, 2015 (as amended and restated, supplemented or otherwise modified
from time to time), by and among the Borrower, the guarantors party thereto from
time to time, the lenders party thereto from time to time and SunTrust Bank as
administrative agent, issuing bank and swingline lender.
 
“Fair Market Value” shall mean, with respect to any asset, property or other
item, the price that would be negotiated in an arm’s-length transaction for cash
between a willing seller and a willing and able buyer, neither of which is under
any compulsion to complete the transaction, as such price is determined in good
faith by an officer of the Borrower.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
9

--------------------------------------------------------------------------------

 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.  Notwithstanding anything to the contrary
in the foregoing, if the Federal Funds Rate is less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
 
“Fee Letter” shall mean that certain Amended and Restated Fee Letter, dated as
of January 2, 2018, executed by SunTrust Robinson Humphrey, Inc., SunTrust Bank,
Barclays Bank PLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Bank of America,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley
Senior Funding, Inc., and accepted by the Borrower.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
 
“Funded Debt” means all Indebtedness for the repayment of money borrowed,
whether or not evidenced by a bond, debenture, note or similar instrument or
agreement, having a final maturity of more than 12 months after the date of its
creation or having a final maturity of less than 12 months after the date of its
creation but by its terms being renewable or extendable beyond 12 months after
such date at the option of the borrower. For the purpose of determining “Funded
Debt” of any Person, there shall be excluded any particular indebtedness if, on
or prior to the final maturity thereof, there shall have been deposited with the
proper depositary in trust the necessary funds for the payment, redemption or
satisfaction of such Indebtedness.
 
“Funding Date” means the date Loans are actually made and as specified in the
relevant Notice of Borrowing delivered by the Borrower hereunder.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
10

--------------------------------------------------------------------------------

 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.
 
“Guarantor Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit 5.10 executed and delivered by a Consolidated Subsidiary in
accordance with the provisions of Section 5.10 or any other documents as the
Administrative Agent shall deem appropriate for such purpose.
 
“Guarantors” shall mean, collectively, (a) Molina Information Systems, LLC,
d/b/a Molina Medicaid Solutions, Molina Pathways LLC and Pathways Health and
Community Support LLC, (b) each Person that joins as a Guarantor pursuant to
Section 5.10 or otherwise after the Effective Date, (c) any other Person that is
or becomes a guarantor in connection with the 2020 Convertible Notes and (d) the
successors and permitted assigns of the foregoing.
 
“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“HHS” shall mean the United States Department of Health and Human Services and
any successor thereof.
 
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936, and regulations
promulgated pursuant thereto.
 
“HITECH Act” shall mean the Health Information Technology for Economic and
Clinical Health Act, Title XIII of Division A and Title IV of Division B of the
American Recovery and Reinvestment Act of 2009 (ARRA), Pub. L. 111-5, Feb. 17,
2009, and regulations promulgated pursuant thereto.
 
“HMO” shall mean any health maintenance organization or managed care
organization, including without limitation any organized delivery system or
utilization review organization, any Person doing business as a health
maintenance organization or managed care organization, or any Person required to
qualify or be licensed as a health maintenance organization or managed care
organization under applicable law (including HMO Regulations).
11

--------------------------------------------------------------------------------

 
“HMO Business” shall mean the business of operating an HMO or other similar
regulated entity or business.
 
“HMO Event” shall mean (i) any non-compliance by the Borrower or any of its HMO
Subsidiaries with any of the material terms and provisions of the HMO
Regulations pertaining to its fiscal soundness, solvency or financial conditions
that is materially adverse to the Borrower and its Consolidated Subsidiaries
taken as a whole; or (ii) the assertion in writing, after the date hereof, by
any HMO Regulator that it intends to take administrative action against the
Borrower or any of its HMO Subsidiaries to revoke or modify in a manner
materially adverse to the Borrower and its Consolidated Subsidiaries, taken as a
whole, any material license, material charter or material permit or to enforce
the fiscal soundness, solvency or financial provisions or requirements of the
HMO Regulations against the Borrower or any or its HMO Subsidiaries.
 
“HMO Regulations” shall mean all laws, rules, regulations, directives and
administrative orders applicable under Federal or state law to any HMO
Subsidiary, including Part 422 of Chapter IV of Title 42 of the Code of Federal
Regulations and Subchapter XI of Chapter 6A of Title 42 of the United Stated
Code Annotated (and any regulations, orders and directives promulgated or issued
pursuant thereto, including Part 417 of Chapter IV of Title 42 of the Code of
Federal Regulations).
 
“HMO Regulator” shall mean any Person charged with the administration, oversight
or enforcement of any HMO Regulation, whether primarily, secondarily or jointly.
 
“HMO Subsidiary” shall mean (a) any Consolidated Subsidiary that is designated
as an HMO Subsidiary on Schedule 4.15, (b) any other Domestic Subsidiary that
shall become capitalized or licensed as an HMO, shall conduct HMO Business or
shall provide managed care services and (c) any other Domestic Subsidiary,
substantially all the assets of which consist of Capital Stock of a HMO
Subsidiary described in clause (a) or (b) above.
 
“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that trade payables overdue by more than 120 days shall be included in
this definition except to the extent that any of such trade payables are being
disputed in good faith and by appropriate measures), (d) all obligations of such
Person under any conditional sale or other title retention agreement(s) relating
to property acquired by such Person, (e) all Capital Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) Off-Balance
Sheet Liabilities, (i) [reserved], (j) all Guarantees of such Person of the type
of Indebtedness described in clauses (a) through (i) above and (k) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person.  The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.
 
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
12

--------------------------------------------------------------------------------

 
“Insurance Subsidiary” shall mean (a) any Consolidated Subsidiary that is
engaged in the insurance business, assumes financial risk and that is regulated
by the relevant Governmental Authority and (b) any other Domestic Subsidiary,
substantially all the assets of which consist of Capital Stock of an Insurance
Subsidiary described in clause (a) above.
 
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (in each case, subject to availability);
provided, that:
 
(a)            the initial Interest Period for such Borrowing shall commence on
the applicable date of such Borrowing or the date such Borrowing is to be
converted or continued (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
 
(b)            if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 
(c)            any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
 
(d)            no Interest Period may extend beyond the Maturity Date.
 
“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarters ended
September 30, 2016 and September 30, 2017, including balance sheets and
statements of income or operations, shareholders’ equity and cash flows.
 
“IRS” shall mean the United States Internal Revenue Service.
 
“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.
13

--------------------------------------------------------------------------------

 
“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and their successors and assigns.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loans” shall have the meaning given to that term in Section 2.1(a).
 
“Loan Documents” shall mean, collectively, this Agreement, the Fee Letter, all
Notices of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, any promissory notes issued hereunder and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.
 
“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.
 
“Mandatory Prepayment Date” shall mean August 20, 2018.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Consolidated Subsidiaries taken
as a whole, (b) the ability of the Loan Parties to perform any of their
respective obligations under the Loan Documents, (c) the rights and remedies of
the Administrative Agent and the Lenders under any of the Loan Documents or (d)
the legality, validity or enforceability of any of the Loan Documents.
 
“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Borrower (other than an HMO Subsidiary or Insurance Subsidiary) which, as of the
end of the most recent fiscal quarter for which the Borrower has delivered
financial statements pursuant to Section 5.1(a) or (b) (the “Test Date”), has
(a) revenues in excess of 1.0% of the Borrower’s consolidated revenues for the
twelve month period preceding the Test Date or (b) total assets in excess of
2.0% of Consolidated Total Assets as of the Test Date; provided, that if at any
time all Domestic Subsidiaries (other than an HMO Subsidiary or Insurance
Subsidiary) that are not Guarantors account in the aggregate for greater than
(i) ten percent (10%) of the Borrower’s consolidated revenues for the twelve
month period preceding any Test Date or (ii) ten percent (10%) of Consolidated
Total Assets as of any Test Date, then the Borrower shall cause one or more of
such Domestic Subsidiaries to become Guarantors pursuant to Section 5.10 such
that immediately thereafter the remaining Domestic Subsidiaries (other than an
HMO Subsidiary or Insurance Subsidiary) that are not Guarantors shall not exceed
either threshold set forth in clause (i) or (ii) of this proviso. 
Notwithstanding the foregoing, Molina Healthcare Data Center, Inc., a New Mexico
corporation (“Data Center”), shall not be a Material Domestic Subsidiary so long
as Data Center has any amounts subject to tax recapture as a result of its
participation in the U.S. federal government’s New Market Tax Credit Program.
 
“Material Indebtedness” shall mean any Indebtedness (other than the Loans) of
the Borrower or any of its Consolidated Subsidiaries, individually or in an
aggregate committed or outstanding principal amount exceeding $100,000,000.
14

--------------------------------------------------------------------------------

 
“Material License” shall mean (i) as to any Person, any license, permit
authorization or consent from a Governmental Authority or other Person and any
registration, notice of filing with a Governmental Authority or other Person
which if not obtained, held or made would have a Material Adverse Effect, and
(ii) as to any other Person who is a party to this Agreement or any of the other
Loan Documents, any license, permit, authorization or consent from a
Governmental Authority or other Person and any registration, notice or filing
with a Governmental Authority or other Person that is necessary for the
execution or performance by such party, or the validity or enforceability
against such party, of this Agreement or such other Loan Document.
 
“Maturity Date” shall mean the earlier of (a) the date that is 364 days after
the Effective Date and (b) January 16, 2019 (the “Initial Maturity Date”);
provided, that if the Initial Maturity Date is extended pursuant to Section
2.1(d) hereof, the Maturity Date shall be the six-month anniversary of the
applicable Maturity Extension Date.
 
“Maturity Extension Date” shall have the meaning given to that term in Section
2.1(d).
 
“Maximum Rate” shall have the meaning given to that term in Section 11.12.
 
“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act, which provides Federal grants to States for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.
 
  “Medicaid Regulations” shall mean (a) all Federal statutes (whether set forth
in Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statutes described in clause (a) above and
all Federal administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or in
connection with the statues described in clause (a) above, (c) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (a) and (b) above, and (d) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
 
“Medical Reimbursement Programs” shall mean, collectively, the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic Federal, state or local
government and any other non-government funded third-party payor programs to
which  the Borrower or any Subsidiary is subject.
 
“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act, which provides for a health insurance system
for eligible elderly and disabled individuals, as set forth at Section 1395, et
seq. of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.
15

--------------------------------------------------------------------------------

 
“Medicare Regulations” shall mean, collectively, (a) all Federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statues succeeding thereto and
(b) all applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to the
ratings agency business thereof.
 
“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).
 
“NAIC” shall mean the National Association of Insurance Commissioners.
 
“Net Cash Proceeds” shall mean, in each case as set forth in a statement in
reasonable detail delivered to the Administrative Agent:
 
(a)            with respect to the issuance of any Indebtedness of the Borrower
or any its Subsidiaries, the gross proceeds received by the Borrower or such
Subsidiary from such issuance less all reasonable legal expenses, discounts and
commissions and other fees and expenses incurred or to be incurred and all
federal, state, local and foreign taxes assessed or to be assessed in connection
therewith; and
 
(b)            in the case of any issuance of Capital Stock of the Borrower or
any its Subsidiaries, the gross proceeds received by the Borrower or such
Subsidiary from such issuance less underwriting discounts and commissions and
all other reasonable costs paid to non-Affiliates in connection therewith.
 
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
 
“Non-Recourse Debt” shall mean, Indebtedness (a) as to which neither the
Borrower nor any of its Consolidated Subsidiaries (i) provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness), (ii) is directly or indirectly liable as a guarantor
or otherwise, or (iii) constitutes the lender; and (b) as to which the lenders
have been notified in writing that they will not have any recourse to the stock
or assets of the Borrower or any of its Consolidated Subsidiaries, in each case
other than with respect to the pledge of Capital Stock of any obligor securing
such Indebtedness.
 
“Note” shall have the meaning set forth in Section 2.10(b).
 
“Notice of Borrowing” shall have the meaning set forth in Section 2.3.
 
“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).
16

--------------------------------------------------------------------------------

 
“Obligations” shall mean, collectively, all amounts owing by the Loan Parties to
the Administrative Agent, any Lender or the Arrangers pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings of any of
the foregoing; provided, that “Obligations” of a Guarantor shall exclude any
Excluded Swap Obligations of such Guarantor.
 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions, including (x) the sale and leaseback of the Molina
Center located in Long Beach California, and the Ohio health plan office
building located in Columbus, Ohio and (y) any other sale and leaseback
transactions, whether or not such transactions create a liability on the balance
sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
 
“OIG” shall mean the Office of Inspector General of HHS and any successor
thereof.
 
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.
17

--------------------------------------------------------------------------------

 
“Participant” shall have the meaning set forth in Section 11.4(d).
 
“Participant Register” shall have the meaning set forth in Section 11.4(e).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Encumbrances” shall mean:
 
(a)            Liens existing as of the Effective Date on any property or assets
owned or leased by the Borrower or any Consolidated Subsidiary;
 
(b)            Liens on property or assets of, or on any shares of stock or
Indebtedness of, any Person existing at the time such Person becomes a
Consolidated Subsidiary and not created in contemplation of such event;
 
(c)            Liens (A) on any property or assets or shares of stock existing
at the time of acquisition thereof (including acquisition through merger or
consolidation) and not created in contemplation of such event or to secure the
payment of all or any part of the purchase price or construction cost thereof,
or (B) to secure any Indebtedness incurred prior to, at the time of or within
270 days after the later of acquisition of such property or assets or shares of
stock or Indebtedness or the completion of any such construction and the
commencement of operation of such property, for the purpose of financing all or
any part of the purchase price or construction cost thereof;
 
(d)            Liens on any property or assets to secure all or any part of the
cost of acquisition, development, operation, construction, alteration, repair,
lease, design, installation or improvement of all or any part of such property
or assets, or to secure Indebtedness (including Capital Lease Obligations)
incurred prior to, at the time of or within 270 days after the completion of
such acquisition, development, operation, construction, alteration, repair,
lease, design, installation or improvement, whichever is later, for the purpose
of financing all or any part of such cost;
 
(e)            Liens in favor of, or which secure Indebtedness owing to, the
Borrower or a Consolidated Subsidiary;
 
(f)            Liens arising from the assignment of monies due and to become due
under contracts between the Borrower or any Consolidated Subsidiary and the
United States of America, any State, Commonwealth, Territory or possession
thereof or any agency, department, instrumentality or political subdivision of
any thereof; or Liens in favor of the United States of America, any State,
Commonwealth, Territory or possession thereof or any agency, department,
instrumentality or political subdivision of any thereof, to secure progress,
advance or other payments pursuant to any contract or provision of any statute,
or pursuant to the provisions of any contract not directly or indirectly in
connection with securing Indebtedness;
18

--------------------------------------------------------------------------------

 
(g)            any deposit or pledge as security for the performance of any
statutory obligations, bid, tender, contract, lease, government contract,
performance bond or undertaking not made directly or indirectly in connection
with the securing of Indebtedness; any deposit or pledge with any governmental
agency required or permitted to qualify the Borrower or any Consolidated
Subsidiary to conduct business, to maintain self-insurance or to obtain the
benefits of any law pertaining to worker’s compensation, unemployment insurance,
pensions, social security or similar matters, or to obtain any stay or discharge
in any legal or administrative proceedings; landlord’s, mechanics’, worker’s,
repairmen’s, materialmen’s, warehousemen’s and other like liens imposed by law
and securing obligations that are not yet overdue by more than 30 days or are
being contested in good faith, and deposits or pledges to obtain releases
thereof; any security interest created in connection with the sale, discount or
guarantee of notes, chattel mortgages, leases, accounts receivable, trade
acceptances or other paper, or contingent repurchase obligations, arising out of
sales of merchandise in the ordinary course of business; liens for taxes,
assessments or other government charges or claims that are not yet delinquent or
being contested in good faith; any deposit or pledge in connection with appeal
or surety bonds; or other deposits or pledges similar to those referred to in
this clause (g);
 
(h)            judgment Liens; and Liens arising by reason of any attachment,
decree or order of any court or other governmental authority, so long as any
appropriate legal proceedings which may have been initiated for review of such
attachment, decree or order shall not have been finally terminated or so long as
the period within which such proceedings may be initiated shall not have
expired;
 
(i)            Liens created after the date of this Agreement on property leased
to or purchased by the Borrower or any Consolidated Subsidiary after that date
and securing, directly or indirectly, obligations issued by a State, a Territory
or a possession of the United States of America, or any political subdivision of
any of the foregoing, or the District of Columbia, to finance the cost of
acquisition or cost of construction of such property;
 
(j)            survey exceptions, easements, zoning restrictions, licenses,
title restrictions, rights-of-way and similar encumbrances on real property
imposed by law or incurred or granted by the Borrower or any Consolidated
Subsidiary in the ordinary course of business that do not secure any material
monetary obligations and do not materially interfere with the ordinary conduct
of business of the Borrower and its Consolidated Subsidiaries, taken as a whole;
 
(k)            Liens upon real or personal property leased after the Effective
Date in the ordinary course of business by the Borrower or any Consolidated
Subsidiary in favor of the lessor created at the inception of the lease
transaction, securing obligations of the Borrower or those of any Consolidated
Subsidiary under or in respect of such lease and extending to or covering only
the property subject to such lease and improvements thereon;
 
(l)            minor imperfections in title that do not materially interfere
with the ordinary conduct of business of the Borrower and its Consolidated
Subsidiaries, taken as a whole;
 
(m)            Liens securing Indebtedness or any other Obligations under this
Agreement after the Effective Date, the Existing Credit Agreement and/or the
Hedging Obligations (as defined in the Existing Credit Agreement) related to the
Existing Credit Agreement;
 
(n)            [reserved];
 
(o)            Liens arising from Uniform Commercial Code financing statement
filings regarding leases entered into by the Borrower or any of its Consolidated
Subsidiaries in the ordinary course of business;
19

--------------------------------------------------------------------------------

 
(p)            licenses, leases or subleases and other intellectual property
rights granted to others not interfering in any material respect with the
business of the Borrower or any Consolidated Subsidiary of the Borrower;
 
(q)            Liens in the nature of normal and customary rights of set-off
upon deposits of cash in favor of banks or other depository institutions;
 
(r)            Liens of a collection bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;
 
(s)            Liens solely on any cash earnest money deposits made by the
Borrower or any of its Consolidated Subsidiaries in connection with any letter
of intent or purchase agreement permitted by this Agreement;
 
(t)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and
 
(u)            any extension, renewal, substitution or replacement (or
successive extensions, renewals, substitutions or replacements), as a whole or
in part, of any Lien referred to in paragraphs (a) through (t) above or the
Indebtedness secured thereby; provided, that (A) such extension, renewal,
substitution or replacement Lien shall be limited to all or any part of the same
property or assets or shares of stock that secured the Lien extended, renewed,
substituted or replaced (plus improvements, accessions, after-acquired property,
proceeds or dividends or distributions in respect thereof and any other property
or assets not then constituting a Principal Property) and (B) to the extent, if
any, that the Indebtedness secured by such Lien at such time is increased, the
amount of such increase shall not be excluded from Indebtedness under any
computation under Section 7.1(a)(ii);
 
Indebtedness created by the Borrower or any Consolidated Subsidiary shall not be
cumulated with a guarantee of the same Indebtedness by the Borrower or any other
Consolidated Subsidiary for the same financial obligation.
 
“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Consolidated Subsidiary evidenced by the Subordinated Debt Documents or
otherwise on terms and (including without limitation subordination provisions)
acceptable to the Administrative Agent and the Required Lenders.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Primary Regulator” shall mean the state regulator having primary jurisdiction
over the relevant HMO Subsidiary or Insurance Subsidiary.
20

--------------------------------------------------------------------------------

 
“Principal Property” shall mean, with respect to any Person, all of such
Person’s interests in any kind of property or asset (including the Capital Stock
in and other securities of any other Person) now owned or hereafter acquired,
except such as the Board of Directors by resolution determines in good faith
(taking into account, among other things, the materiality of such property to
the business, financial condition and earnings of the Borrower and its
Consolidated Subsidiaries taken as a whole) not to be material to the business
of the Borrower and its Consolidated Subsidiaries, taken as a whole.
 
“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any incurrence of Indebtedness or any other transaction subject to
calculation on a “Pro Forma Basis” as indicated herein, that such transaction
shall be deemed to have occurred as of the first day of the period of four
Fiscal Quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 5.1(a) or (b).  For purposes of any
such calculation in respect of any Acquisition, (a) any Indebtedness incurred or
assumed in connection with such transaction that is not retired in connection
with such transaction (i) shall be deemed to have been incurred as of the first
day of the applicable period and (ii) if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination, (b) income statement items (whether positive or negative) and
Capital Expenditures attributable to the Person or property acquired shall be
included beginning as of the first day of the applicable period and (c) no
adjustments for unrealized synergies shall be included.
 
“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment,
and the denominator of which shall be the sum of such Commitments of all
Lenders.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
 “Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Recipient” shall mean, as applicable, (a) the Administrative Agent and (b) any
Lender.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
21

--------------------------------------------------------------------------------

 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders then holding more than 50%
of the aggregate unpaid principal balance of the Loans then outstanding;
provided, that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender shall be excluded for purposes of determining Required
Lenders.
 
“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the chief accounting officer, the chief legal officer, the
treasurer or a vice president of such Person or such other representative of
such Person as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer, the chief accounting officer or the
treasurer of such Person.
 
 “S&P” shall mean Standard & Poor’s Ratings Service, or any successor to the
ratings agency business thereof.
 
“Sale and Leaseback Transaction” has the meaning given to that term in Section
7.2.
 
“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of country-wide or
territory-wide Sanctions (currently, Cuba, Iran, North Korea, Syria, and the
Crimea region of Ukraine).
 
“Sanctioned Person” shall  mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
 
“Sanctions” shall mean economic, sectoral, or secondary sanctions as well as
trade embargoes administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of State
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom or any other applicable governmental authority.
 
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Social Security Act” shall mean the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.  References of section of the Social
Security Act shall be construed to refer to any successor sections.
22

--------------------------------------------------------------------------------

 
 “Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; (d)
such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; (e) such Person is able to pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business and (f) such Person does not
intend, in any transaction, to hinder, delay or defraud either present or future
creditors or any other person to which such Person is or will become, through
such transaction, indebted.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
 
“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.
 
“Subordinated Debt Documents” shall mean all indentures, agreements, notes,
guaranties and other material agreements governing or evidencing any Permitted
Subordinated Debt and all other material documents relating thereto.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.
 
“SunTrust” shall mean SunTrust Bank and its successors.
 
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
23

--------------------------------------------------------------------------------

 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.
 
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
 
“Transactions” has the meaning given to that term in the recitals.
 
“TRICARE” shall mean the United States Department of Defense health care
programs for active duty military, active duty service families, retirees and
their families and other beneficiaries, including TRICARE Prime and TRICARE
Standard, and any successor or predecessor thereof.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR or the Base Rate.
 
“United States” or “U.S.” shall mean the United States of America.
 
 “U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g).
 
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
“Wholly Owned Subsidiary” means any Subsidiary all of the outstanding voting
securities of which (other than directors’ qualifying shares or shares required
by applicable law or regulation to be held by a Person other than the Borrower
or another Subsidiary of the Borrower) shall at the time be owned or controlled,
directly or indirectly, by the Borrower or one or more Wholly Owned
Subsidiaries, or by the Borrower and one or more Wholly Owned Subsidiaries, or
any similar business organization which is so owned or controlled.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
 
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
 
Section 1.2     Classifications of Loans and Borrowings.  Loans hereunder are
distinguished by “Type”.  The “Type” of a Loan refers to the determination of
whether such Loan is an Eurodollar Loan or a Base Rate Loan.
 
Section 1.3     Accounting Terms and Determination.
24

--------------------------------------------------------------------------------

 
(a)            Unless otherwise defined or specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with GAAP as in effect from time to time,
applied on a basis consistent with the most recent audited consolidated
financial statement of the Borrower delivered pursuant to Section 5.1(a).
 
(b)            Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of  any Loan Party or any
Subsidiary of any Loan Party at "fair value", as defined therein.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
 
Section 1.4        Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.
 
Section 1.5        [Reserved].
 
Section 1.6        Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
ARTICLE II.

AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1        Loans.
 
(a)            Subject to the terms and conditions expressly set forth herein,
each Lender severally agrees to make term loans in Dollars (the “Loans”) to the
Borrower from time to time on a Funding Date that is a Business Day during the
period from the Business Day immediately following the Effective Date through
the Maturity Date in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Commitment. Without limiting the foregoing, the
parties hereto agree that Loans may be funded in a single draw or up to three
separate draws prior to the Maturity Date; provided (and as conditions to any
relevant draw), that (i) the first draw shall be in a minimum amount of
$175,000,000, with the minimum amount of any subsequent draw being the lesser of
$175,000,000 and the remaining undrawn Aggregate Bridge Commitment and (ii) no
more than two draws may be made under this Agreement after the Mandatory
Prepayment Date.  Amounts borrowed under this Section 2.1(a)(i) and repaid or
prepaid may not be re-borrowed.
25

--------------------------------------------------------------------------------

 
(b)            Loans may be Base Rate Loans or Eurodollar Loans, as determined
by the Borrower and notified to the Administrative Agent pursuant to a Notice of
Borrowing.
 
(c)            Subject to the terms and conditions of this Agreement, the
Borrower may convert the Loans of one Type into Loans of the other Type (as
provided in Section 2.7 hereof) or continue Eurodollar Loans for subsequent
Interest Periods.  In furtherance of the foregoing, the Administrative Agent is
hereby authorized, in consultation with the Borrower, to take any and all
actions as may be reasonably necessary to ensure that all such Loans, when
originally made, are included in each Borrowing of outstanding Loans made on the
initial Funding Date on a pro rata basis.  This may be accomplished by requiring
that the Loans made on the initial Funding Date be included in any applicable
outstanding Borrowing to be converted into Base Rate Loans on the date of each
subsequent Funding Date or by allocating a portion of such Loans to each
outstanding Borrowing of Loans made on the initial Funding Date comprised of
Eurodollar Loans on a pro rata basis.  Any conversion of Loans from Eurodollar
Loans to Base Rate Loans required by the preceding sentence shall be subject to
Section 2.7(b).
 
(d)            The Borrower shall have the option to extend twice the Maturity
Date from the Initial Maturity Date by a period of six months each (the date of
such an extension, the “Maturity Extension Date”); provided (and as conditions
to any such extension), that (i) the Borrower shall make such a request for such
an extension in writing no earlier than 45 days, and no later than 30 days,
before the Initial Maturity Date, (ii) no Default or Event of Default is in
existence at the time of, or after giving effect to, such extension, (iii) the
representations and warranties in Article IV shall be accurate both before and
after giving effect to such extension and (iv) the Borrower shall pay an
extension fee to each Lender in an amount equal to 0.375% of the Loans of such
Lender outstanding on the applicable Maturity Extension Date.
 
Section 2.2        [Reserved].
 
Section 2.3        Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of Exhibit 2.3 (a “Notice
of Borrowing”) (x) prior to 11:00 a.m. on the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing.  Each Notice of Borrowing shall be
irrevocable and shall specify: (i) subject to Section 2.1(a), the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Loan comprising such Borrowing and
(iv) in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period applicable thereto (subject to the provisions of the definition of
Interest Period).  Each Borrowing shall consist of Base Rate Loans or Eurodollar
Loans or a combination thereof, as the Borrower may request.  The aggregate
principal amount of each Eurodollar Borrowing made on the applicable Funding
Date shall be not less than $5,000,000 or a larger multiple of $1,000,000, and
the aggregate principal amount of each Base Rate Borrowing shall not be less
than $1,000,000 or a larger multiple of $100,000. Promptly following the receipt
of a Notice of Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s Loan
to be made as part of the requested Borrowing.
26

--------------------------------------------------------------------------------

 
Section 2.4        [Reserved].
 
Section 2.5        [Reserved].
 
Section 2.6        Funding of Borrowings.
 
(a)            Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 2:00 p.m. to the Administrative Agent at the Payment Office.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent in the applicable Notice of Borrowing.
 
(b)            Unless the Administrative Agent shall have been notified by any
Lender prior to 1:00 p.m. on the date of a Borrowing in which such Lender is to
participate that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date, and the Administrative Agent, in reliance on such assumption, may make
available to the Borrower on such date a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing.  Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.
 
Section 2.7        Interest Elections.
 
(a)            Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing.  Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section 2.7.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
27

--------------------------------------------------------------------------------

 
(b)            To make an election pursuant to this Section 2.7, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.7 attached
hereto (a “Notice of Conversion/Continuation”) (x) prior to 10:00 a.m. one (1)
Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
(c)            If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.  No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
 
(d)            Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
Section 2.8        Optional Reduction and Termination of Commitments.
 
(a)            The Borrower may at any time terminate, or from time to time
reduce, the Commitments upon at least three (3) Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent (which notice shall be irrevocable), the Borrower may
reduce the Aggregate Bridge Commitments in part or terminate the Aggregate
Bridge Commitments in whole; provided, that (i) any partial reduction shall
apply to reduce proportionately and permanently the Commitment of each Lender,
and (ii) any partial reduction pursuant to this Section 2.8 shall be in an
amount of at least $5,000,000 and any larger multiple of $1,000,000.
 
(b)            The Administrative Agent will promptly notify the Lenders of any
reduction of Aggregate Bridge Commitments under this Section 2.8.
 
Section 2.9        Repayment of Loans.
 
The outstanding principal amount of all Loans shall be due and payable (together
with accrued and unpaid interest thereon) on the Maturity Date.
28

--------------------------------------------------------------------------------

 
Section 2.10        Evidence of Indebtedness.
 
(a)            Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender on a
Funding Date under this Agreement.  The Administrative Agent shall
maintain appropriate records in which shall be recorded (i) the Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Type thereof and, in the case of each Eurodollar Loan, the Interest Period
applicable thereto, (iii) the date of each continuation thereof pursuant to
Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof.  The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
 
(b)            This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement.  However, at
the request of any Lender at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender in the form of Exhibit 2.10 (a “Note”).  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment permitted hereunder) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
Section 2.11        Optional Prepayments.  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less
than three (3) Business Days prior to any such prepayment, and (ii) in the case
of any prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one (1)
Business Day prior to the date of such prepayment.  Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid; provided,
that (i) any partial reduction shall apply to reduce proportionately and
permanently the Commitment of each Lender, and (ii) any partial reduction
pursuant to this Section 2.11 shall be in an amount of at least $5,000,000 and
any larger multiple of $1,000,000.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment.  If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.13(d); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19.  Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.
 
Section 2.12        Mandatory Prepayments.
29

--------------------------------------------------------------------------------

 
(a)            2044 Convertible Notes.  On the Mandatory Prepayment Date, the
Aggregate Bridge Commitments shall be permanently reduced on a dollar-for-dollar
basis by an amount equal to the greater of (x) $150,000,000 and (y) the
principal amount of the 2044 Convertible Notes which are exchanged, directly or
indirectly, into equity or otherwise defeased on or prior to the Mandatory
Prepayment Date.
 
(b)            Incurrences of Indebtedness. (x) Prior to the initial Funding
Date, the Aggregate Bridge Commitments shall be permanently reduced by and (y)
from and after the initial Funding Date, the Borrower shall prepay the Loans
with (including any accrued and unpaid interest thereon), in each case, on a
dollar-for-dollar basis, the Net Cash Proceeds from any debt, equity or
equity-linked securities incurred or issued by the Borrower or any of its
Subsidiaries (including, for the avoidance of doubt, the issuance of hybrid
securities and debt securities convertible to equity) for the purpose of
replacing or refinancing all or a portion of the Loans or other Indebtedness
incurred or issued subsequent to the Effective Date, other than the following
(it being understood that this Section 2.12(b) shall not constitute a waiver of
any provision of Section 7.1 hereof):
 
(i)            Indebtedness to fund working capital requirements of the Borrower
in the ordinary course of business;
 
(ii)            Indebtedness incurred under the Existing Credit Agreement; and
 
(iii)            Net Cash Proceeds of Indebtedness, together with the Net Cash
Proceeds from any issuances of Capital Stock with respect to Section 2.12(c)(ii)
below, up to an aggregate amount of $300,000,000 incurred to finance an
Acquisition.
 
(c)            Equity issuances.  (x) Prior to the Funding Date, the Aggregate
Bridge Commitments shall be permanently reduced by and (y) from and after the
Funding Date, the Borrower shall prepay the Loans with (including any accrued
and unpaid interest thereon), in each case, on a dollar-for-dollar basis, the
Net Cash Proceeds from any issuance of Capital Stock by the Borrower or any of
its Subsidiaries, other than the following:
 
(i)            issuances pursuant to an employee stock plan or other benefit or
employee incentive arrangement; and
 
(ii)            Net Cash Proceeds from issuances of Capital Stock, together with
the Net Cash Proceeds of Indebtedness incurred with respect to Section
2.12(b)(iii) above, up to an aggregate amount of $300,000,000 issued to finance
an Acquisition.
 
(d)            Change of Control Offer Prepayments.
 
(i)            Following the occurrence of a Change of Control, the Borrower
shall make a Change of Control Offer in accordance with the provisions set forth
in paragraph (ii) below to repay the Loans pro rata at 100% of the principal
amount thereof, together with accrued interest, and all other amounts accrued
under the Loan Documents (the “Change of Control Payment”).
 
(ii)            For the purposes hereof, “Change of Control Offer” means the
following process:
30

--------------------------------------------------------------------------------

 
(A)            within 30 days following any Change of Control, the Borrower will
mail a notice to each Lender stating that a Change of Control has occurred or
may occur and describing the transaction or transactions that constituted or
shall constitute the Change of Control and offer to repay the Loans on the date
specified in such notice, which date shall be no earlier than 60 days and no
later than 45 days from the date such notice is mailed (the “Change of Control
Payment Date”), pursuant to the procedures set forth below;
 
(B)            the Change of Control Offer shall remain open from the time of
mailing until the Change of Control Payment Date. The notice shall be
accompanied by a copy of the most recent reports furnished pursuant to Section
5.1. The notice shall contain all instructions and materials necessary to enable
such Lenders to elect to be prepaid pursuant to the Change of Control Offer; and
 
(C)            on the Change of Control Payment Date, the Borrower shall (x)
repay all Loans or portions thereof of each Lender that properly elected
repayment thereof pursuant to the Change of Control Offer, (y) pay the Change of
Control Payment for each such Loan (or portion thereof) elected to be repaid. 
The Borrower will notify the remaining Lenders of the results of the Change of
Control Offer on or as soon as practicable after the Change of Control Payment
Date.
 
The Borrower will not be required to make a Change of Control Offer upon a
Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
above applicable to a Change of Control Offer made by the Borrower and purchases
all Loans validly tendered and not withdrawn under such Change of Control
Offer.  If any notice required by paragraph (ii)(A) above is mailed prior to the
occurrence of a Change of Control, such notice may state that the Change of
Control Offer is conditional on the occurrence of such Change of Control.
 
Section 2.13        Interest on Loans.
 
(a)            The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBOR for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.
 
(b)            Notwithstanding clause (a) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, or
automatically in the case of an Event of Default under Sections 8.1(a), (h) or
(i), the Borrower shall pay interest (“Default Interest”) with respect to all
Eurodollar Loans at the rate per annum equal to two percent (2.00%) above the
otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to two percent (2.00%)
above the otherwise applicable interest rate for Base Rate Loans.
31

--------------------------------------------------------------------------------

 
(c)            Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Maturity Date.  Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three
months, on each day which occurs every three months after the initial date of
such Interest Period, and on the Maturity Date.  Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof.  All Default Interest
shall be payable on demand.
 
(d)            The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
 
Section 2.14        Fees.
 
(a)            The Borrower shall pay to the Administrative Agent for its own
account and, as applicable, for the account of each Lender, fees in the amounts
and at the times previously agreed upon in writing by the Borrower and the
Administrative Agent. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the Administrative Agent)
 
(b)            [reserved].
 
Section 2.15        Computation of Interest and Fees.
 
All computations of interest and fees hereunder shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed (including
the first day but excluding the last day).  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.
 
Section 2.16        Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(a)            the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant interbank market,
adequate means do not exist for ascertaining the Adjusted LIBOR for such
Interest Period, or
 
(b)            the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBOR does not adequately and fairly reflect
the cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be)  Eurodollar Loans for such
Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (B) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. 
Unless the Borrower notifies the Administrative Agent at least one Business Day
before the date of any Eurodollar Borrowing for which a Notice of Borrowing or
Notice of Conversion/Continuation has previously been given that it elects not
to borrow on such date, then such Borrowing shall be made as a Base Rate
Borrowing.
32

--------------------------------------------------------------------------------

 
Section 2.17        Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended.  In the case of the
making of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base
Rate Loan as part of the same Borrowing and, with respect to Eurodollar Loans,
for the same Interest Period, and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan immediately, and,
in the case of a Loan that is a Eurodollar Loan, either (i) on the last day of
the then current Interest Period applicable to such Eurodollar Loan if such
Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date.  Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 
Section 2.18        Increased Costs.
 
(a)            If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement that is not otherwise
included in the determination of the Adjusted LIBOR hereunder against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted
LIBOR);
 
(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)            impose on any Lender or the eurodollar interbank market any
other condition, cost or expense affecting this Agreement or any Eurodollar
Loans made by such Lender;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender or to reduce the amount received or receivable by such Lender hereunder
(whether of principal, interest or any other amount), then the Borrower shall
promptly pay, upon written notice from and demand by such Lender on the Borrower
(with a copy of such notice and demand to the Administrative Agent), to the
Administrative Agent for the account of such Lender, within five (5) Business
Days after the date of such notice and demand, additional amount or amounts
sufficient to compensate such Lender for such additional costs incurred or
reduction suffered.
33

--------------------------------------------------------------------------------

 
(b)            If any Lender shall have determined that on or after the date of
this Agreement any Change in Law regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s capital
(or on the capital of the Parent Company of such Lender) as a consequence of its
obligations hereunder to a level below that which such Lender, or the Parent
Company of such Lender could have achieved but for such Change in Law (taking
into consideration such Lender’s policies or the policies of the Parent Company
of such Lender with respect to capital adequacy or liquidity) then, from time to
time, within five (5) Business Days after receipt by the Borrower of written
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or the Parent Company of such Lender for any such reduction
suffered.
 
(c)            A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or the Parent Company of such Lender, as the
case may be, specified in paragraph (a) or (b) of this Section 2.18 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.  The Borrower shall pay any such Lender such
amount or amounts within five (5) Business Days after receipt thereof.
 
(d)            Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.18 shall not constitute a waiver of such Lender’s
right to demand such compensation.
 
Section 2.19        Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBOR applicable to such Eurodollar Loan for
the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBOR were set on the date such Eurodollar Loan was prepaid or converted or the
date on which the Borrower failed to borrow, convert or continue such Eurodollar
Loan.  A certificate as to any additional amount payable under this Section 2.19
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.
 
Section 2.20        Taxes.
 
(a)            For purposes of this Section 2.20, the term “applicable Law”
includes FATCA.
 
(b)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Law.  If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after
making such deduction or withholding (including such deductions and withholdings
applicable to additional sums payable under this Section 2.20) the applicable
Recipient shall receive an amount equal to the sum it would have received had no
such deduction or withholding been made.
34

--------------------------------------------------------------------------------

 
(c)            In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
 
(d)            The Loan Parties shall jointly and severally indemnify each
Recipient, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.20) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)            Each Lender shall severally indemnify the Administrative Agent,
within ten (10) Business Days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.4(e) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
 
(f)            As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 2.20(f), such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(g)            (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
35

--------------------------------------------------------------------------------

 
(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 
(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 

(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)
executed copies of IRS Form W-8ECI,

 

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 
36

--------------------------------------------------------------------------------

(4)
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 2.20-2 or Exhibit 2.20-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 2.20-4 on behalf of each such direct and indirect
partner;

 
(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
37

--------------------------------------------------------------------------------

 
(h)            If any Recipient determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.20 (including by the payment of additional amounts pursuant to
this Section 2.20), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g)  (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
Section 2.21        Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)            The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Sections 2.18, 2.19 or 2.20, or otherwise) prior to 12:00 noon on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.18, 2.19 and 2.20 and 11.3 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.  All payments hereunder shall be made in Dollars.
 
(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied: first, to Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reimbursable expenses of the Lenders then due
and payable pursuant to any of the Loan Documents, pro rata to the Lenders based
on their respective pro rata shares of such fees and expenses; third, to
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; and fourth, to
the payment of principal of the Loans then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
 
(c)            [reserved].
 
(d)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
38

--------------------------------------------------------------------------------

 
(e)            Notwithstanding anything herein to the contrary, any amount paid
by the Borrower for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will be retained by the Administrative Agent in a segregated
non-interest bearing account until the Maturity Date at which time the funds in
such account will be applied by the Administrative Agent, to the fullest extent
permitted by Law, in the following order of priority:  first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent under
this Agreement, second, to the payment of interest due and payable to the
Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
third, to the payment of fees then due and payable to the Lenders hereunder that
are not Defaulting Lenders, ratably among them in accordance with the amounts of
such fees then due and payable to them, fourth, to pay principal then due and
payable to the Lenders hereunder that are not Defaulting Lenders, ratably in
accordance with the amounts thereof then due and payable to them, fifth, to the
ratable payment of other amounts then due and payable to the Lenders hereunder
that are not Defaulting Lenders, and sixth, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
 
Section 2.22        [Reserved].
 
Section 2.23        [Reserved].
 
Section 2.24        Mitigation of Obligations.  If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
Section 2.25        Replacement of Lenders.  If (a) any Lender requests
compensation under Section 2.18, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.20, (c) any Lender notifies the Borrower and
Administrative Agent that it is unable to fund Eurodollar Loans pursuant to
Sections 2.16 or 2.17, (d) a Lender (a “Non-Consenting Lender”) does not consent
to a proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in Section
11.2(b) but requires unanimous consent of all Lender or all the Lenders directly
affected thereby (as applicable) or (e) if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 11.4(b)) all its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, (iv)
such assignment does not conflict with applicable Law and (v) in the case of any
such assignment resulting from a Non-Consenting Lender’s failure to consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document, the applicable assignee consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Acceptance shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans
pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
39

--------------------------------------------------------------------------------

 
ARTICLE III.

CONDITIONS PRECEDENT
 
Section 3.1         Conditions Precedent to the Effective Date.  This Agreement
shall become effective as of the first Business Day (the “Effective Date”) on
which each of the following conditions precedent have been satisfied, or waived
by each Lender hereunder:
 
(a)            Loan Documents. Receipt by the Administrative Agent of a
counterpart of this Agreement and the other Loan Documents, each dated as of the
Effective Date, signed by or on behalf of each party hereto or thereto or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of such signed signature page) that such party has signed
a counterpart of this Agreement and the other Loan Documents to which such party
is a party.
 
(b)            Organization Documents; Resolutions and Certificates. Receipt by
the Administrative Agent of:
 
(i)            a certificate of the secretary or assistant secretary of each
Loan Party, (I) attaching and certifying copies of such Loan Party’s
Organization Documents and resolutions of its Board of Directors, authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party and certifying the name, title and true signature of each officer of such
Loan Party executing the Loan Documents to which it is a party, (II) attaching
certified copies of the articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents of each Loan Party, (III) certifying as to the incumbency and specimen
signature of each officer or authorized person executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer or authorized person as to the
incumbency and specimen signature of the officer or authorized person executing
the certificate in this clause (i)) and (IV) attaching certificates of good
standing or existence, as may be available from the secretary of state of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;
40

--------------------------------------------------------------------------------

 
(ii)            a customary certificate from the chief financial officer of the
Borrower, in form and substance satisfactory to the Administrative Agent and
each of the Lenders and addressed to the Administrative Agent and the Lenders,
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated
hereby, are Solvent; and
 
(iii)            a certificate, dated the Effective Date and signed by a
Responsible Officer of the Borrower, certifying as to matters set forth in
Sections 3.1(d), 3.1(e), 3.1(f) and 3.1(h) as of the Effective Date.
 
(c)            Opinions of Counsel. The Administrative Agent and the Lenders
shall have received a favorable written opinion in form and substance
satisfactory to the Administrative Agent from Boutin Jones Inc., as special
counsel to the applicable Loan Parties, which shall cover customary matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein.
 
(d)            Required Consents and Approvals.  The Administrative Agent shall
have received evidence that all approvals, consents, exemptions, authorizations,
or other actions by, or notices to, or filings with, any Governmental Authority
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document have been
obtained.
 
(e)            No Material Adverse Effect.  Since September 30, 2017, the
Borrower shall not have suffered any Material Adverse Effect.
 
(f)            Representations and Warranties.  Each of the representations and
warranties contained in Article IV (other than Sections4.10(a) and 4.19(b))
shall be true and correct in all material respects (or if qualified by
materiality or material adverse effect, in all respects).
 
(g)            Financials. Receipt by the Administrative Agent of the Interim
Financial Statements and the Audited Financial Statements.
 
(h)            Existing Credit Agreement.  On or prior to the Effective Date,
the Existing Credit Agreement shall have been amended in order to, among other
things, permit the Borrower to incur Indebtedness and other obligations under
this Agreement and the other Loan Documents.
 
(i)            Patriot Act; Anti-Money Laundering Laws.  The Arrangers shall
have received, at least three (3) business days prior to the Effective Date, all
documentation and other information regarding the Borrower required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, to the extent
requested at least ten (10) business days prior to the Effective Date.
 
(j)            Fees and Expenses.  The Borrower shall have paid all fees and
expenses due to the Arrangers, the Administrative Agent and the Lenders required
to be paid on the Effective Date (including the any fees specified in the Fee
Letter and fees and expenses of counsel for the Arrangers and the Administrative
Agent).
 
Section 3.2        Conditions Precedent to each Funding Date.  The obligation of
Lenders to make Loans hereunder in connection with any Borrowing is subject to
satisfaction, or waiver by the Administrative Agent, of the following
conditions:
41

--------------------------------------------------------------------------------

 
(a)            at the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall exist;
 
(b)            at the time of and immediately after giving effect to such
Borrowing, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) as of such earlier
date;
 
(c)            in the case of the initial Funding Date, the Effective Date shall
have occurred;
 
(d)            receipt by the Administrative Agent of:
 
(i)            a solvency certificate from the chief financial officer of the
Borrower in form and substance satisfactory to the Administrative Agent; and
 
(ii)            a certificate from the chief financial officer of the Borrower
certifying, (x) with respect to the Borrowing on the initial Funding Date, that
at least $150,000,000 of the proceeds of Loans made on the initial Funding Date
shall be applied in connection with the Transactions and (y) with respect to any
subsequent Borrowing on a Funding Date, at least an amount equal to the lesser
of (I) $150,000,000 and (II) the Aggregate Bridge Commitment of the proceeds of
Loans made on each other Funding Date shall be applied in connection with the
Transactions;
 
(e)            the Borrower shall have delivered the required Notice of
Borrowing;
 
(f)            the Borrower shall have paid all fees and expenses due to the
Administrative Agent and the Lenders required to be paid on the applicable
Funding Date (including the any fees specified in the Fee Letter and fees and
expenses of counsel for the Administrative Agent).
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section 3.2.
 
Section 3.3        Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
 
ARTICLE IV.

REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants, as applicable, to the Administrative Agent
and each Lender on the Effective Date (to the extent set forth in Section
3.1(f)) and on each Funding Date as follows:
42

--------------------------------------------------------------------------------

 
Section 4.1        Existence; Power.  The Borrower and each of its Consolidated
Subsidiaries (a) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the Laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted, (c) is duly qualified to do business,
and is in good standing, in each jurisdiction where such qualification is
required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect, (d) have obtained and maintain
in good standing without restriction all required licenses, permits,
authorizations, registrations, approvals and certificates of authority of each
Governmental Authority necessary to the conduct of their business, (e) to the
extent prudent and customary in the industry in which it is engaged, have
obtained and maintain in good standing without restriction, accreditation from
all applicable recognized accrediting agencies, (f) have implemented and
maintain a compliance program designed to provide effective internal controls to
promote adherence to and to prevent and detect material violations of Laws
applicable to the Borrower and any of its Consolidated Subsidiaries, including
any applicable HMO Regulations, Medicaid Regulations and Medicare Regulations
and (g) have implemented and maintain policies consistent with HIPAA and the
HITECH Act on or before the date that any provision thereof becomes applicable
to the Borrower or any Consolidated Subsidiary; except in each case referred to
in clauses (d) – (g) hereof to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
    
Section 4.2        Organizational Power; Authorization.  The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action.  This Agreement has been duly executed and delivered by each
Loan Party, and constitutes, and each other Loan Document to which any Loan
Party is party, when executed and delivered by such Loan Party, will constitute
a legal, valid and binding obligation of each Loan Party, enforceable against
such Loan Party, in accordance with their respective terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
Section 4.3        Governmental Approvals; No Conflicts.  The execution,
delivery and performance by each Loan Party of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate the Organization Documents of any
Loan Party or any Law applicable to the Borrower or any of its Consolidated
Subsidiaries or any judgment, order or ruling of any Governmental Authority, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding on the Borrower or any of its Consolidated Subsidiaries or
any of its assets or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Consolidated Subsidiaries, (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Consolidated Subsidiaries, except Liens (if any) created under the
Loan Documents, (e) will not result in a suspension or revocation of, or
limitation on, any material certificate of authority, license, permit,
authorization or other approval applicable to the business, operations or
properties of the Borrower or any Consolidated Subsidiary to the extent such
suspension, revocation or limitation is material to the business of the Borrower
and its Consolidated Subsidiaries, taken as a whole, or material adversely
affect the ability of the Borrower and its Consolidated Subsidiaries, taken as a
whole, to participate in, or contract with, any material Medical Reimbursement
Program.
 
Section 4.4        Financial Statements.
 
(a)            The Borrower has furnished to each Lender (i) the Audited
Financial Statements and (ii) the Interim Financial Statements.
43

--------------------------------------------------------------------------------

 
(b)            Such financial statements fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (b).  The
financial statements delivered pursuant to Section 5.1(a) and (b) have been
prepared in accordance with GAAP and present fairly (on the basis disclosed in
the footnotes to such financial statements) the consolidated financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates thereof and for the periods covered thereby.
 
(c)            Since the date of the Audited Financial Statements, there have
been no changes with respect to the Borrower and its Subsidiaries which have had
or could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.
 
Section 4.5        Litigation and Environmental Matters.
 
(a)            No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of any Responsible Officer of the Loan Parties, threatened against or affecting
the Borrower or any of its Consolidated Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.
 
(b)            Neither the Borrower nor any of its Consolidated Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 
(c)            To the knowledge of the Responsible Officers of the Borrower,
none of the Borrower or any Consolidated Subsidiary, nor any of their current
respective officers, directors, or employees, have engaged (and no Responsible
Officer of a Loan Party has received written notice from a Contract Provider
that such Contract Provider has engaged) in any activities that constitute
prohibited acts of fraud under Medicare Regulations or Medicaid Regulations
where such activities have resulted, or the Borrower has reasonably determined
in good faith it could reasonably be expected to result, in a Material Adverse
Effect and the Borrower has not taken action within a reasonable period of time
after discovery of such activities, to suspend or remove such persons from
responsibilities relating to such activities or to ensure that such activities
are no longer reasonably expected to result in a Material Adverse Effect.
 
Section 4.6        Compliance with Laws and Agreements.  The Borrower and each
Consolidated Subsidiary is in compliance (and no Responsible Officer of any Loan
Party has received notice from a Contract Provider that such Contract Provider
is not in compliance) with (a) all material Laws and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  Without limiting the foregoing, current
billing policies, arrangements, protocols and instructions of each of the
Borrower and its Consolidated Subsidiaries comply in all material respects with
requirements of the Medical Reimbursement Programs and are currently
administered by properly trained personnel.
44

--------------------------------------------------------------------------------

 
Section 4.7        No Default.
 
(a)            Neither the Borrower nor any Consolidated Subsidiary is in
default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect.
 
(b)            No Default has occurred and is continuing.
 
Section 4.8        Investment Company Act, Etc.
 
(a)            Neither the Borrower nor any of its Consolidated Subsidiaries is
an “investment company” or is “controlled” by an “investment company”, as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended.
 
(b)            Neither the Borrower nor any of its Consolidated Subsidiaries
(other than any HMO Subsidiary or Insurance Subsidiary) is subject to any other
regulatory scheme limiting its ability to incur debt or requiring any approval
or consent from or registration or filing with, any Governmental Authority in
connection therewith.
 
Section 4.9        Taxes.  The Borrower and its Consolidated Subsidiaries and
each other Person for whose taxes the Borrower or any Consolidated Subsidiary
could become liable have timely filed or caused to be filed all federal, state
and other material  tax returns required to be filed by them, and have paid all
federal, state and other material taxes, assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Consolidated Subsidiary, as the case may be, has set aside on
its books adequate reserves in accordance with GAAP.  The charges, accruals and
reserves on the books of the Borrower and its Consolidated Subsidiaries in
respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.
 
Section 4.10        Margin Regulations.
 
(a)            On each Funding Date, none of the proceeds of any of the Loans
will be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U or
for any purpose that violates the provisions of the Regulation T, U or X.
 
(b)            Neither the Borrower nor its Consolidated Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”
 
Section 4.11        ERISA.
 
(a)            No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
45

--------------------------------------------------------------------------------

 
(b)            The Borrower represents and warrants as of the Effective Date and
on each Funding Date that the Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.
 
Section 4.12        Ownership of Property.
 
(a)            Each of the Borrower and its Consolidated Subsidiaries has good
title to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the Audited Financial Statements or the most recent audited
consolidated balance sheet of the Borrower delivered pursuant to Section 5.1(a)
or purported to have been acquired by the Borrower or any Consolidated
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens not permitted
by this Agreement.  All leases that individually or in the aggregate are
material to the business or operations of the Borrower and its Consolidated
Subsidiaries are valid and subsisting and are in full force.
 
(b)            Each of the Borrower and its Consolidated Subsidiaries owns, or
is licensed, or otherwise has the right, to use, all patents, trademarks,
service marks, trade names, copyrights and other intellectual property material
to its business, and the use thereof by the Borrower and its Consolidated
Subsidiaries does not infringe in any material respect on the rights of any
other Person.
 
(c)            The properties of the Borrower and its Consolidated Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Borrower, in such amounts with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or any
applicable Consolidated Subsidiary operates.
 
Section 4.13        Disclosure.  Each Loan Party has disclosed to the Lenders
all agreements, instruments, and corporate or other restrictions to which it or
any of its Consolidated Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports (including
without limitation all reports that any Loan Party is required to file with the
SEC), financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
Section 4.14        Labor Relations.  All payments due from the Borrower or any
of its Consolidated Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrower or any such Consolidated Subsidiary, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
46

--------------------------------------------------------------------------------

 
Section 4.15        Subsidiaries.  Schedule 4.15 sets forth (i) the name of, the
ownership interest of each Loan Party in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party, in each case as of the Effective Date and (ii) whether
such Subsidiary is an Insurance Subsidiary or HMO Subsidiary.  All issued and
outstanding Capital Stock of the Borrower and each of its Consolidated
Subsidiaries is duly authorized and validly issued, fully paid, non-assessable,
as applicable, and free and clear of all Liens other than those in favor of the
Administrative Agent, for the benefit of the holders of the Obligations.  All
such securities were issued in compliance with all applicable state and federal
Laws concerning the issuance of securities.  As of the Effective  Date, all of
the issued and outstanding Capital Stock of each of the Subsidiaries is owned by
the Persons and in the amounts set forth on Schedule 4.15.  Except as set forth
on Schedule 4.15, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Capital Stock of the Borrower or any of its
Consolidated Subsidiaries.
 
Section 4.16        Solvency.  After giving effect to the execution and delivery
of the Loan Documents on the Effective Date, and the making of the Loans under
this Agreement on each Funding Date, the Borrower is Solvent and the Loan
Parties are Solvent on a consolidated basis.
 
Section 4.17        [Reserved].
 
Section 4.18        Licensing and Accreditation.  Except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, each of
the Borrower and the Consolidated Subsidiaries, and to the knowledge of the
Responsible Officers of the Loan Parties, each Contract Provider (i) has
obtained (or been duly assigned) all required certificates of need or
determinations of need as required by the relevant state Governmental Authority
for the acquisition, construction, expansion of, investment in or operation of
its businesses as currently operated; (ii) has obtained and maintains
accreditation from one or more generally recognized accreditation agencies where
such accreditation is customary in the industry in which it is engaged; (iii) in
the case of each HMO Subsidiary, has entered into and maintains in good standing
its contract with CMS or such other agreement to be able to provide managed
health care services to Medicare or Medicaid; and (iv) has taken all necessary
action to obtain, preserve and maintain each certificate of authority, license,
permit, authorization and other approval of any Governmental Authority required
for the conduct of its business and material to the business of the Borrower and
its Consolidated Subsidiaries taken as a whole, and all of such certificates,
licenses, permits, authorizations or approvals are in full force and effect and
have not been revoked or suspended or otherwise limited, including action to
obtain, preserve and maintain with respect to each HMO Subsidiary all
certificates of authority, licenses, permits, authorizations and other approvals
required under the HMO Regulations or other regulations issued by the applicable
Governmental Authority, including approvals required to ensure that such HMO
Subsidiary and Insurance Subsidiary is eligible for all reimbursements available
under the HMO Regulations or other regulations issued by the applicable
Governmental Authority, and all of such certificates, licenses, permits,
authorizations or approvals are in full force and effect and have not been
revoked or suspended or otherwise limited.  To the knowledge of the Responsible
Officers of the Loan Parties, each Contract Provider is duly licensed (where
license is required) by each state or state agency or commission, or any other
Governmental Authority having jurisdiction over the provisions of such services
by such Person in the locations in which the Loan Parties conduct business,
required to enable such Person to provide the professional services provided by
such Person and otherwise as is necessary to enable the Loan Parties to operate
as currently operated and as presently contemplated to be operated except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Responsible Officers of the
Loan Parties, all such required licenses are in full force and effect on the
date hereof and have not been revoked or suspended or otherwise limited except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
47

--------------------------------------------------------------------------------

 
Section 4.19        Anti-Corruption Laws and Sanctions; PATRIOT Act.
 
(a)            The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with applicable Sanctions and Anti-Corruption Laws, and the Borrower,
its Subsidiaries and their respective directors, officers and employees and to
the knowledge of the Borrower its agents, are in compliance with applicable
Sanctions and Anti-Corruption Laws.  None of (i) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (ii) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facilities
established hereby, is a Sanctioned Person.  To the extent applicable, each Loan
Party and its Subsidiaries are in compliance with the PATRIOT Act.
 
(b)            No Borrowing, use of proceeds or other Transactions will violate
Anti-Corruption Laws or applicable Sanctions.
 
Section 4.20        Subordination of Subordinated Debt.  This Agreement, and all
amendments, modifications, extensions, renewals, refinancings and refundings
hereof, constitute the “Senior Credit Agreement” within the meaning of the
applicable Subordinated Debt Document; this Agreement, together with each of the
other Loan Documents and all amendments, modifications, extensions, renewals,
refinancings and refundings hereof and thereof, constitute “Senior Loan
Documents” within the meaning of the applicable Subordinated Debt Document; and
the Loans and all other Obligations of the Borrower to the Lenders and the
Administrative Agent under this Agreement and all other Loan Documents, and all
amendments, modifications, extensions, renewals, refinancings or refundings of
any of the foregoing, constitute “Senior Indebtedness” of the Borrower within
the meaning of the applicable Subordinated Debt Document, and the holders
thereof from time to time shall be entitled to all of the rights of a holder of
“Senior Indebtedness” pursuant to the applicable Subordinated Debt Document.
 
Section 4.21        Medicare and Medicaid Notices and Filings Related to
Business.  Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, each of the Borrower and the HMO Subsidiaries
has timely filed (a) all reports and other filings required to be filed in
connection with the Medicare and Medicaid programs in which they participate,
and all such reports and filings are true and complete in all material respects,
and (b) all material reports, data and other information required by any other
Governmental Authority with authority to regulate it or its business or
operations in any manner.  Except to the extent any such action could not
reasonably be expected to result in a Material Adverse Effect, (i) there are no
claims, actions, proceedings or appeals pending (and none of the Borrower or any
Consolidated Subsidiary has made any filing that would result in any claims,
actions, proceedings or appeals) before any Governmental Authority with respect
to any Medicare or Medicaid reports or claims filed by the Borrower or any
Consolidated Subsidiary on or before the date hereof, or with respect to any
adjustments, denials, recoupments or disallowances by any intermediary, carrier,
other insurer, commission, board or agency in connection with any cost reports
or claims, and (ii) no validation review, survey, inspection, audit,
investigation or program integrity review related to the Borrower or any
Consolidated Subsidiary has been conducted by any Governmental Authority or
government contractor in connection with Medicare or Medicaid, and no such
reviews are scheduled, pending or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Consolidated Subsidiary.
 
Section 4.22        No EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.
48

--------------------------------------------------------------------------------

 
ARTICLE V.

AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding, such Loan Party shall
and shall cause each Consolidated Subsidiary to:
 
Section 5.1        Financial Statements and Other Information.  Deliver to the
Administrative Agent and each Lender:
 
(a)            as soon as available and in any event within 90 days after the
end of each Fiscal Year, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;
 
(b)            as soon as available and in any event within 45 days after the
end of each Fiscal Quarter, beginning with the fiscal quarter ending March 31,
2018, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income or operations, changes in stockholders’ equity
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower as presenting fairly the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
 
(c)            concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
(ii) certifying that as of the date thereof, all representations and warranties
of each Loan Party set forth in the Loan Documents are true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties are true and correct in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
such earlier date, (iii) stating whether any change in GAAP or the application
thereof has occurred since the date of the Audited Financial Statements, and if
any change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate, and (iv) specifying any
change in the identity of the Subsidiaries as of the end of such Fiscal Year or
Fiscal Quarter from the Subsidiaries identified to the Lenders on the Effective
Date or as of the most recent Fiscal Year or Fiscal Quarter, as the case may be.
49

--------------------------------------------------------------------------------

 
(d)            as soon as available, and in any event within 60 days after the
end of the Fiscal Year, a pro forma budget for the succeeding Fiscal Year,
containing (i) an income statement, balance sheet and statement of cash flow of
the Borrower and its Consolidated Subsidiaries and (ii) a statement of cash flow
of the Borrower only;
 
(e)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be;
 
(f)            as soon as available and in any event within 15 days of the
required date for delivery to the applicable state after the end of each fiscal
year of the Borrower, annual financial statements of each HMO Subsidiary and
Insurance Subsidiary as filed with the applicable HMO Regulator;
 
(g)            as soon as available and in any event within 15 days of the
required date for delivery to the applicable state after the end of each fiscal
quarter of the Borrower, quarterly financial statements of each HMO Subsidiary
and Insurance Subsidiary as filed with the applicable HMO Regulator; and
 
(h)            promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
 
If at any time the Borrower is required to file periodic reports under Section
13(a) or Section 15(d) of the Exchange Act, as amended, Borrower may satisfy its
obligation to deliver the financial statements referred to in clauses (a) and
(b) above by delivering such financial statements by electronic mail to such
e-mail addresses as the Administrative Agent and Lenders shall have provided to
Borrower from time to time.
 
Section 5.2        Notices of Material Events.  Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
 

(a)
the occurrence of any Default or Event of Default;

 
(b)            the filing or commencement of, or any material development in,
any action, suit, investigation or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of the Borrower, affecting
the Borrower or any Consolidated Subsidiary which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
 
(c)            the occurrence of any event or any other development by which the
Borrower or any of its Consolidated Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
50

--------------------------------------------------------------------------------

 
(d)            the occurrence of any ERISA Event that alone, or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Consolidated Subsidiaries in an
aggregate amount exceeding $100,000,000;
 
(e)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect;
 
(f)            not later than five (5) Business Days after receipt of official
written notice, any development that has resulted in, or could reasonably be
expected to result in, an Exclusion Event, including any notice by the OIG of
exclusion or proposed exclusion of the Borrower or any Consolidated Subsidiary
from any Medical Reimbursement Program in which it participates, and any other
development that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect;
 
(g)            not later than five (5) Business Days after receipt of official
written notice, commencement of any material non-routine audit or investigation
of the Borrower or any Consolidated Subsidiary by any regulatory authority,
including any Governmental Authority or HMO Regulator, and commencement of any
proceeding or other action against the Borrower or any Consolidated Subsidiary,
in each case, that could reasonably be expected to result in a suspension,
revocation or termination of any contract of the Borrower or any Consolidated
Subsidiary with respect to a Medical Reimbursement Program to the extent such
suspension, revocation or termination is material to the Borrower and its
Consolidated Subsidiaries taken as a whole; and
 
(h)            receipt by the Borrower or any Consolidated Subsidiary of (i) any
notice of suspension or forfeiture of any material certificate of authority or
similar license of any HMO Subsidiary to the extent such suspension or
forfeiture is material to the Borrower and its Consolidated Subsidiaries, taken
as a whole and (ii) to the extent permitted by law, rule or regulation, any
other material notice of deficiency, compliance order or adverse report issued
by any regulatory authority, including any HMO Regulator, or private insurance
company pursuant to a provider agreement that, if not promptly complied with or
cured, could reasonably be expected to result in the suspension or forfeiture of
any certification, license, permit, authorization or other approval necessary
for such HMO Subsidiary to carry on its business as then conducted or in the
termination of any insurance or reimbursement program then available to any HMO
Subsidiary, in each case to the extent such suspension, termination or
forfeiture is material to the Borrower and its Consolidated Subsidiaries, taken
as a whole.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3        Existence; Conduct of Business.
 
(a)            Do or cause to be done all things necessary to preserve, renew
and maintain in full force and effect its legal existence and its respective
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; and
51

--------------------------------------------------------------------------------

 
(b)            Engage in the business of the type conducted by the Borrower and
its Consolidated Subsidiaries on the date hereof and businesses reasonably
related thereto.
 
Section 5.4        Compliance with Laws, Etc.  Comply with all Laws applicable
to its business and properties, including without limitation, all Environmental
Laws, ERISA, Titles XVIII and XIX of the Social Security Act, Medicare
Regulations, Medicaid Regulations, the Anti-Kickback Statute, self-referral law
requirements, including the requirements of the Stark Law, HMO Regulations,
HIPAA, the HITECH Act, and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 5.5        Payment of Obligations.  Pay and discharge at or before
maturity, all of its obligations and liabilities (including without limitation
all taxes, assessments and other governmental charges, levies and all other
claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Consolidated Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 5.6        Books and Records.  Keep proper books of record and account
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower and its
Subsidiaries in conformity with GAAP.
 
Section 5.7        Visitation, Inspection, Etc.  Permit any representative of
the Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Borrower; provided, if a Default or an
Event of Default has occurred and is continuing, no prior notice shall be
required.
 
Section 5.8        Maintenance of Properties; Insurance.
 
(a)            Keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted;
and
 
(b)            Maintain with financially sound and reputable insurance companies
not Affiliates of the Borrower, insurance with respect to its properties and
business, and the properties and business of its Consolidated Subsidiaries,
against loss, damage and risk of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations.
 
Section 5.9        Use of Proceeds; Margin Regulations.  Use the proceeds of all
Loans in connection with the Transactions.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.
 
The Borrower will not request any Borrowing, and the Borrower shall not use, and
the Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
52

--------------------------------------------------------------------------------

 
Section 5.10        Additional Subsidiaries; Guarantees.  If any Subsidiary is
acquired, formed or becomes a Material Domestic Subsidiary after the Effective
Date, promptly notify the Administrative Agent and the Lenders thereof and,
within thirty (30) Business Days (or such longer period approved by the
Administrative Agent in its sole discretion) after any such Subsidiary is
acquired or formed, if such Subsidiary is a Material Domestic Subsidiary (other
than any Subsidiary which is required by Law to maintain levels of solvency, or
capital, or net assets that would not be achieved if it provided a full and
unconditional guaranty of the Obligations), cause such Material Domestic
Subsidiary to become a Guarantor.  A Material Domestic Subsidiary shall become
an additional Guarantor by executing and delivering to the Administrative Agent
a Guarantor Joinder Agreement in form and substance reasonably satisfactory to
the Administrative Agent, accompanied by (a) all other Loan Documents related
thereto, (b) certified copies of Organization Documents, appropriate authorizing
resolutions of the Board of Directors of such Material  Domestic Subsidiary, and
opinions of counsel comparable to those delivered pursuant to Section 3.1(c),
and (c) such other documents as the Administrative Agent may reasonably request.
 
Section 5.11        Material Licenses.  Obtain and maintain all Material
Licenses for each Consolidated Subsidiary.
 
ARTICLE VI.

[RESERVED]
 
ARTICLE VII.

NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding, no Loan Party shall,
nor shall it permit any Consolidated Subsidiary to, directly or indirectly:
 
Section 7.1        Indebtedness and Negative
Pledge.                                                                                    .
 
(a)            Create, incur, assume or suffer to exist any Indebtedness that is
secured by a Lien upon or with respect to any Principal Property, or on any
shares of Capital Stock of any Consolidated Subsidiary that owns a Principal
Property (unless all obligations and indebtedness thereby secured are held by,
and the related Lien is granted to, the Borrower or a Consolidated Subsidiary)
unless:
 
(i)            the Obligations are secured by a Lien equally and ratably with
(or prior to) any and all other obligations and Indebtedness secured by such
Lien; or
 
(ii)            the aggregate principal amount of all Indebtedness secured by
such a Lien of the Borrower or a Consolidated Subsidiary then outstanding,
together with all Attributable Debt of the Borrower and its Consolidated
Subsidiaries in respect of Sale and Leaseback Transactions (other than Sale and
Leaseback Transactions permitted by Section 7.2) then outstanding would not
exceed the greater of (x) 10% of Consolidated Total Assets and (y) $850,000,000;
53

--------------------------------------------------------------------------------

 
(b)            The provisions of Section 7.1(a) shall not prevent, restrict or
apply to the Permitted Encumbrances, and Indebtedness secured by one or more
Permitted Encumbrances shall be excluded in any computation of Indebtedness
secured by a Lien pursuant the foregoing clause (ii) of Section 7.1(a).
 
Section 7.2        Sale and Leaseback Transactions.  Enter into any arrangement
after the date of this Agreement with any Person (not including the Borrower or
any Consolidated Subsidiary) which provides for the leasing by the Borrower or
any such Consolidated Subsidiary of any Principal Property which was or is owned
by the Borrower or such Consolidated Subsidiary (except for temporary leases of
not more than three years), which property has been or is to be sold or
transferred to such Person more than 120 days after the later of (i) the date on
which such Principal Property has been acquired by the Borrower or such
Consolidated Subsidiary and (ii) the date of completion of construction and
commencement of full operation thereof by the Borrower or any Consolidated
Subsidiary (a “Sale and Leaseback Transaction”), except  that the foregoing
limitation shall not apply to any Sale and Leaseback Transaction if:
 
(a)            the net proceeds to the Borrower or such Consolidated Subsidiary
from such sale or transfer is equal to or exceeds the fair value (as determined
by the Board of Directors of the Borrower) of the Principal Property so leased;
 
(b)            the Borrower or such Consolidated Subsidiary could incur
Indebtedness secured by a Lien on the Principal Property to be leased pursuant
to Section 7.1 in an amount equal to the Attributable Debt with respect to such
Sale and Leaseback Transaction without equally and ratably securing the
Obligations;
 
(c)            the Borrower, within 120 days after the effective date of any
such Sale and Leaseback Transaction, applies an amount equal to the Fair Market
Value of the Principal Property so sold and leased back at the time of entering
into such arrangement (as determined by the Borrower) to:
 
(i)             the prepayment or retirement of Funded Debt (including
securities constituting Funded Debt) of the Borrower; or
 
(ii)            the acquisition of additional real property by the Borrower or
any Consolidated Subsidiary.
 
(d)            A Sale and Leaseback Transaction shall not include any such
arrangement for financing air, water or noise pollution control facilities or
sewage or solid waste disposal facilities or involving industrial development
bonds which are tax-exempt pursuant to Section 103 of the United States Internal
Revenue Code, as amended (or which receive similar tax treatment under any
subsequent amendments thereto or successor laws thereof).
 
Section 7.3         Fundamental Changes.
 
(a)            The Borrower may not, directly or indirectly, consolidate or
merge with or into another Person (whether or not the Borrower is the surviving
Person) or sell, assign, transfer, convey, lease or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions, to another Person, unless:
 
(i)            either:
 
(A)            the Borrower is the surviving Person; or
54

--------------------------------------------------------------------------------

 
(B)            the Person formed by or surviving any such consolidation or
merger (if other than the Borrower) or to which such sale, assignment, transfer,
lease, conveyance or other disposition has been made is an entity organized or
existing under the laws of the United States of America, any state thereof or
the District of Columbia;
 
(ii)            the Person formed by or surviving any such consolidation or
merger (if other than the Borrower) or the Person to which such sale,
assignment, transfer, conveyance or other disposition has been made assumes all
the obligations of the Borrower under this Agreement pursuant to agreements in
form satisfactory to the Administrative Agent;
 
(iii)            immediately after such transaction no Default or Event of
Default exists; and
 
(iv)            the Borrower shall deliver, or cause to be delivered, to the
Administrative Agent, in form satisfactory to the Administrative Agent, a
certificate of the secretary or assistant secretary of each Loan Party and a
favorable written opinion in form and substance satisfactory to the
Administrative Agent from counsel to the Loan Parties, each stating that such
transaction or series of transactions and the agreements referred to in Section
7.3(a)(i)(ii) above, if any, in respect thereto comply with this Section 7.3 and
that all conditions precedent herein provided for relating to such transaction
or series of transactions have been satisfied.
 
(b)            The sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the properties or assets of one or
more Subsidiaries of the Borrower, which properties or assets, if held by the
Borrower instead of such Subsidiaries, would constitute all or substantially all
of the properties or assets of the Borrower on a consolidated basis, shall be
deemed to be the transfer of all or substantially all of the properties or
assets of the Borrower.
 
(c)            Upon any transaction or series of transactions that are of the
type described in, and are effected in accordance with, conditions described in
this Section 7.3, the surviving entity shall succeed to, and be substituted for,
and may exercise every right and power of, the Borrower or a Guarantor, as
applicable, under this Agreement with the same force and effect as if such
surviving entity had originally been named as the Borrower or a Guarantor, as
applicable; and when a surviving entity duly assumes all of the obligations and
covenants of the Borrower or a Guarantor, as applicable, pursuant to this
Agreement and the Guarantee, the Borrower or other Loan Party, as applicable, or
any other predecessor Person shall be relieved of such obligations.
 
(d)            Section 7.3(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Borrower
or any of its Consolidated Subsidiaries.  Section 7.3(a)(iii) will not apply to
(1) any merger or consolidation of the Borrower or a Guarantor with or into
another Guarantor for any purpose or (2) the merger of the Borrower or a
Guarantor with or into an Affiliate solely for the purpose of reincorporating
the Borrower or such Guarantor, as the case may be, in another jurisdiction
under the laws of the United States, any state of the United States or the
District of Columbia so long as the amount of Indebtedness of the Borrower and
its Consolidated Subsidiaries is not increased thereby.
 
(e)            Notwithstanding the foregoing, it is understood and agreed that
following any consolidation or merger, the predecessor Person shall not be
released from any of the Obligations under this Agreement with respect to (i) a
sale, transfer, assignment, conveyance or other disposition (unless such sale,
transfer, assignment, conveyance or other disposition is of all or substantially
all of the assets of the Borrower, taken as a whole), or (ii) a lease.
55

--------------------------------------------------------------------------------

 
ARTICLE VIII.

EVENTS OF DEFAULT
 
Section 8.1        Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:
 
(a)            any Loan Party shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment or otherwise; or
 
(b)            any Loan Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of thirty (30) days; or
 
(c)            [reserved]; or
 
(d)            [reserved]; or
 
(e)            any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a) and (b) above) or any other Loan Document, and such failure shall remain
unremedied for ninety (90) days after notice thereof specifying such default or
breach has occurred and requiring the Borrower to remedy the same shall have
been given to the Borrower by the Administrative Agent or any Lender; or
 
(f)            [reserved]; or
 
(g)            the Borrower or any Consolidated Subsidiary (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Material Indebtedness; or any such Material Indebtedness shall
be declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or
 
(h)            the Borrower or any Consolidated Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar Law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Consolidated Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing; or
56

--------------------------------------------------------------------------------

 
(i)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Consolidated Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar Law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Consolidated Subsidiary or for a substantial
part of its assets, and in any such case, such proceeding or petition shall
remain undismissed for a period of 90 days or an order or decree approving or
ordering any of the foregoing shall be entered; or
 
(j)            [reserved]; or
 
(k)            [reserved]; or
 
(l)            [reserved]; or
 
(m)            [reserved]; or
 
(n)            [reserved]; or
 
(o)            any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect or ceases to give the Administrative Agent any material part of the Liens
purported to be created thereby; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;
 
(p)            the Guaranty by any of the Guarantors ceases to be, or is
asserted in writing by the Borrower or such Guarantor not to be, in full force
and effect or enforceable in accordance with its terms; or
 
(q)            [reserved].
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at Law or in equity; and that, if an Event
of Default specified in either clause (h) or (i) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
57

--------------------------------------------------------------------------------

 
Section 8.2        Application of Funds.
 
After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either clause (h) or (i) of Section 8.1), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
 
(a)            first, to the fees and other reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;
 
(b)            second, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
 
(c)            third, to the fees due and payable under Sections 2.14(b) and (c)
of this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full; and
 
(d)            to the extent any proceeds remain, to the Borrower or other
parties lawfully entitled thereto.
 
All amounts allocated to the Lenders pursuant to the foregoing clauses second
through third as a result of amounts owed to the Lenders under the Loan
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares.
 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.
 
ARTICLE IX.

THE ADMINISTRATIVE AGENT
 
Section 9.1        Appointment of Administrative Agent. Each Lender irrevocably
appoints SunTrust Bank as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto.  The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions set forth in this Article shall apply to any such sub-agent,
attorney-in-fact or Related Party and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as the Administrative Agent.
58

--------------------------------------------------------------------------------

                Section 9.2        Nature of Duties of Administrative Agent. 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.2) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

                Section 9.3        Lack of Reliance on the Administrative
Agent.  Each of the Lenders acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking any action under or based on this Agreement, any related
agreement or any document furnished hereunder or thereunder.

                Section 9.4        Certain Rights of the Administrative Agent. 
If the Administrative Agent shall request instructions from the Required Lenders
with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
59

--------------------------------------------------------------------------------


                Section 9.5        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

                Section 9.6        The Administrative Agent in its Individual
Capacity.  The bank serving as the Administrative Agent shall have the same
rights and powers under this Agreement and any other Loan Document in its
capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

                Section 9.7        Successor Administrative Agent.
 
(a)            The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to approval by the Borrower provided that no Default or Event of
Default shall exist at such time.  If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.
 
(b)            Upon the acceptance of its appointment as the Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents.  If, within 45 days after written notice is given
of the retiring Administrative Agent’s resignation under this Section, no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above. 
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

                Section 9.8        Withholding Tax.  To the extent required by
any applicable law, the Administrative Agent may withhold from any interest
payment to any Lender an amount equivalent to any applicable withholding tax. 
If the Internal Revenue Service or any authority of the United States or any
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.
60

--------------------------------------------------------------------------------

                Section 9.9        Administrative Agent May File Proofs of
Claim.
 
(a)            In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 10.3) allowed in such judicial proceeding; and
 
(ii)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
(b)            Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

                Section 9.10        Authorization to Execute Other Loan
Documents.  Each Lender hereby authorizes the Administrative Agent to execute on
behalf of all Lenders all Loan Documents (including, without limitation, any
subordination agreements) other than this Agreement.

                Section 9.11        Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion to
release any Loan Party from its obligations under the applicable Loan Documents
if such Person ceases to be a Guarantor as a result of a transaction permitted
hereunder.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Loan Party from its obligations under the applicable Loan Documents pursuant
to this Section.  In each case as specified in this Section, the Administrative
Agent is authorized, at the Borrower’s expense, to execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to release such Loan Party from its obligations under the applicable Loan
Documents, in accordance with the terms of the Loan Documents and this Section.
61

--------------------------------------------------------------------------------

                Section 9.12        Joint Lead Arrangers and Joint Bookrunners. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Arrangers in their capacities as
such shall not have any duties or responsibilities that are not expressly set
forth herein, nor shall the Arrangers have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Arrangers in
their capacities as such, except those that are expressly set forth herein. At
any time that any Lender serving (or whose Affiliate is serving) as Arranger
shall have transferred to any other Person (other than any Affiliates) all of
its interests in the Loans, such Lender (or an Affiliate of such Lender acting
as Arranger) shall be deemed to have concurrently resigned as such Arranger.

                Section 9.13        Right to Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that no Lender
shall have any right individually to enforce the Guaranty, it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent.

                Section 9.14        [Reserved].
 
                Section 9.15        Certain ERISA Matters.
 
(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of the Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
 
(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Employee
Benefit Plans in connection with the Loans or the Commitments,
 
(ii)            the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable so as to exempt from the prohibitions of  ERISA Section 406 and
Code Section 4975, such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement,
 
(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
62

--------------------------------------------------------------------------------

 
(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Agent, in its sole discretion, and such Lender.
 
(b)            In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the Agent,
the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that:
 
(i)            none of the Agent, the Arrangers or their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),
 
 (ii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
 
(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
 
(iv)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
 
(v)            no fee or other compensation is being paid directly to the Agent,
the Arrangers or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Commitments or this
Agreement.
 
(c)            The Agent and each of the Arrangers hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
63

--------------------------------------------------------------------------------

 
ARTICLE X.

THE GUARANTY

                Section 10.1        The Guaranty.  Each of the Guarantors hereby
jointly and severally guarantees to the Administrative Agent, each Lender and
each other holder of the Obligations as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  The Guarantors hereby further agree that if any of the
Obligations is not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

                Section 10.2            Obligations Unconditional.  The
obligations of the Guarantors under Section 10.1 are joint and several, absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Loan Documents or other documents relating to
the Obligations, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable Law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 10.2 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this
Article X until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
 
(a)            at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(b)            any of the acts mentioned in any of the provisions of any of the
Loan Documents or any other document relating to the Obligations shall be done
or omitted;
64

--------------------------------------------------------------------------------

 
(c)            the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or any other document
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;
 
(d)            any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
 
(e)            any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

                Section 10.3        Reinstatement.  The obligations of each
Guarantor under this Article X shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Obligations is rescinded or must be otherwise restored by any holder of
any of the Obligations, whether as a result of any Debtor Relief Law or
otherwise, and each Guarantor agrees that it will indemnify the Administrative
Agent and each other holder of the Obligations on demand for all reasonable
costs and expenses (including the fees, charges and disbursements of counsel)
incurred by the Administrative Agent or such holder of the Obligations in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.

                Section 10.4        Certain Additional Waivers.  Each Guarantor
agrees that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 10.2 and through the exercise of rights of contribution pursuant to
Section 10.6.

                Section 10.5        Remedies.  The Guarantors agree that, to the
fullest extent permitted by Law, as between the Guarantors, on the one hand, and
the Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 9.02) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1.

                Section 10.6        Rights of Contribution.  The Guarantors
agree among themselves that, in connection with payments made hereunder, each
Guarantor shall have contribution rights against the other Guarantors as
permitted under applicable Law.  Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Guarantors under the
Loan Documents and no Guarantor shall exercise such rights of contribution until
the Obligations have been paid in full and the Commitments have terminated.
65

--------------------------------------------------------------------------------

                Section 10.7        Guarantee of Payment; Continuing Guarantee. 
The guarantee in this Article X is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

                Section 10.8        Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Specified Loan Party to honor all of such Specified Loan Party’s
obligations under this Agreement and the other Loan Documents in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.8 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 10.8 or
otherwise under this Agreement voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 10.8 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Qualified ECP Guarantor intends that this
Section 10.8 constitute, and this Section 10.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange
Act.
 
ARTICLE XI.

MISCELLANEOUS
                
                Section 11.1        Notices.
 
(a)            Written Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
To any Loan Party:
Molina Healthcare, Inc.
 
200 Oceangate, Suite 100
 
Long Beach, CA 90802-4137
 
Attention: Joseph W. White, Chief Financial Officer
 
Facsimile: (562) 499-0612
 
Email: joseph.white@molinahealthcare.com
   
To the Administrative Agent:
SunTrust Bank
 
303 Peachtree Street, N.E.
 
Atlanta, Georgia 30308
 
Attention: Mary Beth Coke
 
Facsimile: (404) 926-5173
 
Email: marybeth.coke@suntrust.com
With copies (for information
 
purposes only) to:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N.E./25th Floor
 
Atlanta, Georgia 30308
 
Attention: Mr. Doug Weltz
 
Facsimile: (404) 495-2170
 
Email:agency.services@suntrust.com
   
To any other Lender:
To the address or facsimile number, set forth in the Administrative
Questionnaire or the Assignment and Acceptance executed by such Lender.

 
66

--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by telecopy, upon transmittal in legible form by
facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent shall not be effective until
actually received by such Person at its address specified in this Section.
 
Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower.  The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent and the
Lenders in reliance upon such telephonic or facsimile notice.  The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
 
(b)            Electronic Communications.
 
(i)            Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II unless such Lender and Administrative Agent have agreed
to receive notices under such Section by electronic communication and have
agreed to the procedures governing such communications. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(ii)            Unless Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address of notification
that such notice or communication is available and identifying the website
address therefor.
67

--------------------------------------------------------------------------------

 
(iii)            The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.
 
(iv)            Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.
 
                Section 11.2        Waiver; Amendments.
 
(a)            No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between any Loan Party and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. 
The rights and remedies of the Administrative Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by Law.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender may have had notice
or knowledge of such Default or Event of Default at the time.
 
(b)            No amendment or waiver of any provision of this Agreement or the
other Loan Documents (other than the Fee Letter, which shall only be amended in
accordance with the terms thereof), nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Required Lenders or the Borrower and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that
68

--------------------------------------------------------------------------------

 
(i)            no amendment or waiver shall:
 
(A)            increase the Commitment of any Lender without the written consent
of such Lender;
 
(B)            reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby;
 
(C)            postpone the date fixed for any payment of any principal of, or
interest on, any Loan or interest thereon or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender affected thereby;
 
(D)            [reserved];
 
(E)            change any of the provisions of this Section 11.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender;
 
(F)            release the Borrower without the consent of each Lender, or,
release all or substantially all of the Guarantors or limit the liability of all
or substantially all of the Guarantors under any Guaranty, without the written
consent of each Lender; or
 
(G)            release all or substantially all collateral (if any) securing any
of the Obligations, without the written consent of each Lender;
 
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent without the prior
written consent of such Person.  Notwithstanding anything to the contrary
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that (x) the Commitment of
such Lender may not be increased or extended, (y) amounts payable to such Lender
hereunder may not be permanently reduced without the consent of such Lender
(other than reductions in fees and interest in which such reduction does not
disproportionately affect such Lender) and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender;
(ii) this Agreement may be amended and restated without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3), such
Lender shall have no other commitment or other obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement; (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein; and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
69

--------------------------------------------------------------------------------

                Section 11.3        Expenses; Indemnification.
 
(a)            The Borrower shall pay (i) all reasonable, out-of-pocket costs
and expenses of the Administrative Agent, the Arrangers and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, the Arrangers and their Affiliates, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Arrangers and their Affiliates and (ii) all out-of-pocket costs and
expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel and the allocated cost of inside counsel)
incurred by the Administrative Agent, the Arrangers or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents, including its rights under this Section
11.3, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
(b)            The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arrangers, each Lender, and each Related Party of any of
the foregoing Persons and each of their respective heirs, successors and assigns
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actions, suits, losses, claims, damages,
liabilities, penalties and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitee (taken as a whole) and, if reasonably necessary, a single local
counsel for all Indemnitee (taken as a whole) in each relevant jurisdiction and
with respect to each relevant specialty, and in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to the affected Indemnitee similarly situated and taken as a whole)
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any actual or alleged
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, penalties or related
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted (x) from the gross negligence or
willful misconduct of such Indemnitee (including any Related Party of such
Indemnitee) or (y) solely from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document.  This Section 11.3(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.  In the case of an
investigation, litigation or proceeding to which the indemnity in this Section
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equity holders or creditors or
an Indemnitee, whether or not an Indemnitee is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated
70

--------------------------------------------------------------------------------

 
(c)            To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent under clauses (a) or (b) hereof, each
Lender severally agrees to pay to the Administrative Agent such Lender’s Pro
Rata Share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent.
 
(d)            Without the prior written consent of each Indemnitee affected
thereby, the Borrower shall not settle any threatened or pending claim or action
that would give rise to the right of any Indemnitee to claim indemnification
unless such settlement (x) includes a full and unconditional release of all
liabilities arising out of such claim or action against such Indemnitee, (y)
does not include any statement as to or an admission of fault, culpability or
failure to act by or on behalf of such Indemnitee and (z) requires no action on
the part of the Indemnitee other than its consent; provided. that the Borrower
shall not be liable for any settlement of any action effected without its
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but, if settled with the Borrower’s prior written consent or if there
is a judgment in any such action, the Borrower shall indemnify and hold harmless
each Indemnitee from and against any and all losses, claims, damages, penalties,
liabilities and reasonable and documented out-of-pocket expenses of any kind or
nature (including legal expenses) incurred by reason of such settlement in
accordance with this Section 11.3.
 
(e)            To the extent permitted by applicable Law, each Loan Party shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to actual or direct damages) arising out of, in connection with or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the transactions contemplated therein, any Loan or the use of proceeds thereof.
 
(f)            All amounts due under this Section 11.3 shall be payable promptly
after written demand therefor.
 
                Section 11.4        Successors and Assigns.
 
(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b) of this Section, (ii) by way of
participation in accordance with the provisions of clause (d) of this Section or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (f) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
71

--------------------------------------------------------------------------------

(b)            Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)            Minimum Amounts.
 
(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments and Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)            in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $5,000,000 with respect to Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default under Sections 8.1(a), (h) and (i) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) (and which consent of the Borrower shall be
deemed to have been given unless objection is delivered to the Administrative
Agent within 10 Business Days after receipt of notice of the proposed
assignment).
 
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned.
 
(iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required (I) unless (x) an Event of Default under
Sections 8.1(a), (h) and (i) has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund (and which consent of the Borrower shall be deemed to have been
given unless objection is delivered to the Administrative Agent within 10
Business Days after receipt of notice of the proposed assignment) and (II) if as
a result of any such assignment, the Lenders as of the Effective Date would
hold, in the aggregate, less than 50.1% of all outstanding Loans; and
 
72

--------------------------------------------------------------------------------

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for (x) assignments to a
Person that is not a Lender with a Commitment or an Affiliate of a Lender or an
Approved Fund and (y) assignments by Defaulting Lenders.
 
(iv)            Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20 if such assignee is a Foreign Lender.
 
(v)            No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)            No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.4, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 11.4. 
If the consent of the Borrower to an assignment is required hereunder (including
a consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower, unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
 
(c)            The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
73

--------------------------------------------------------------------------------

 
(d)            Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or a Defaulting Lender) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
 
(e)            Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the date fixed for any payment of any principal of, or interest on, any
Loan or interest thereon or any fees hereunder or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 11.4 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender, (vi) release any Guarantor or limit the liability of any
such Guarantor under any Guaranty without the written consent of each Lender
except to the extent such release is expressly provided under the terms of this
Agreement or (vii) release all or substantially all collateral (if any) securing
any of the Obligations.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19, and 2.20 (subject to the
requirements and limitations therein, including the requirements under Section
2.20(g) (it being understood that the documentation required under Section
2.20(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.4; provided that such Participant (A) agrees to
be subject to the provisions of Sections 2.24 and 2.25 as if it were an assignee
under paragraph (b) of this Section 11.4; and (B) shall not be entitled to
receive any greater payment under Sections 2.18 or 2.20, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provision of Section 2.25 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Treasury Regulations Section 5f.103-1(c) and Proposed Treasury
Regulations Section 1.163-5(b) (or any amended or successor version).  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
74

--------------------------------------------------------------------------------

 
(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

                Section 11.5        Governing Law; Jurisdiction; Consent to
Service of Process.
 
(a)            This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the Law (without giving effect to the
conflict of law principles thereof) of the State of New York.
 
(b)            Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of the Supreme Court of
the State of New York sitting in New York County and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
Law, such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
 
(c)            Each Loan Party irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in paragraph (b) of this Section 11.5 and
brought in any court referred to in paragraph (b) of this Section 11.5.  Each of
the parties hereto irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d)            Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 11.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by Law.
75

--------------------------------------------------------------------------------

 
Section 11.6        WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                Section 11.7        Right of Set-off.  In addition to any rights
now or hereafter granted under applicable Law and not by way of limitation of
any such rights, each Lender shall have the right, at any time or from time to
time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable Law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, as the case may be, irrespective of whether
such Lender shall have made demand hereunder and although such Obligations may
be unmatured.  Each Lender agree promptly to notify the Administrative Agent and
the Borrower after any such set-off and any application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.  Each Lender agrees to apply all amounts collected
from any such set-off to the Obligations before applying such amounts to any
other Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.  Notwithstanding the provisions of this Section
11.7, if at any time any Lender or any of their respective Affiliates maintains
one or more deposit accounts for the Borrower or any other Loan Party into which
Medicare and/or Medicaid receivables are deposited, such Person shall waive the
right of setoff set forth herein.

                Section 11.8        Counterparts; Integration.  This Agreement
may be executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.  Delivery of an executed counterpart of a signature page
of this Agreement and any other Loan Document by facsimile transmission or by
any other electronic imaging means (including .pdf), shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.
76

--------------------------------------------------------------------------------


                Section 11.9        Survival.  All covenants, agreements,
representations and warranties made by any Loan Party herein, in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated.  The provisions of Sections
2.18, 2.19, 2.20, and 11.3 and Article IX shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.  All representations and warranties made herein, in the Loan
Documents, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans.

                Section 11.10        Severability.  Any provision of this
Agreement or any other Loan Document held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

                Section 11.11        Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to take normal and reasonable
precautions to maintain the confidentiality of any information relating to the
Borrower or any of its Subsidiaries or any of their respective businesses, to
the extent designated in writing as confidential and provided to it by the
Borrower or any Subsidiary, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent or any such Lender including without limitation accountants, legal counsel
and other advisors, (ii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority purporting to have jurisdiction
over it (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section 11.11, or which becomes available to the Administrative Agent, any
Lender or any Related Party of any of the foregoing on a non-confidential basis
from a source other than the Borrower, (v) in connection with the exercise of
any remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vii) subject to an agreement
containing provisions substantially the same as those of this Section 11.11, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any swap or
derivative or similar transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or any
similar organization, or (x) with the consent of the Borrower.  Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

                Section 11.12        Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which may be treated
as interest on such Loan under applicable Law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable Law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 11.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.
77

--------------------------------------------------------------------------------

                Section 11.13        Waiver of Effect of Corporate Seal.  Each
Loan Party represents and warrants to the Administrative Agent and the Lenders
that neither it nor any other Loan Party is required to affix its corporate seal
to this Agreement or any other Loan Document pursuant to any Law, agrees that
this Agreement is delivered by Borrower under seal and waives any shortening of
the statute of limitations that may result from not affixing the corporate seal
to this Agreement or such other Loan Documents.
 
                Section 11.14        PATRIOT Act.  The Administrative Agent and
each Lender hereby notifies the Loan Parties that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the PATRIOT Act.
 
                Section 11.15        No Advisory or Fiduciary Responsibility. 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrower and each other Loan Party acknowledges
and agrees and acknowledges its Affiliates' understanding that that:  (i) (A)
the services regarding this Agreement  provided by the Administrative Agent, the
Arrangers and/or the Lenders are arm’s-length commercial transactions between 
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of Borrower and the other Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrower and each other Loan Party is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and  by the other Loan Documents; (ii)
(A) each of the Administrative Agent, the Arrangers and the Lenders  is and has
been acting solely as a principal and,  except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arrangers and any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates  with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii)  the Administrative Agent, the Arrangers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent, the Arrangers and the Lenders has no obligation to
disclose any of such interests to  Borrower, any other Loan Party of any of
their respective Affiliates.  To the fullest extent permitted by Law, each of
Borrower and the other Loan Parties hereby waive and release any claims that it
may have against the Administrative Agent, the Arrangers and each Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

                Section 11.16        Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Acceptance or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
78

--------------------------------------------------------------------------------

                Section 11.17        Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.
79

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
Molina Healthcare, Inc., as Borrower
 


 
By:  /s/ Joseph W. White
Name: Joseph W. White
Title: Chief Financial Officer




Molina Information Systems, LLC, as a Guarantor




By:  /s/ Joseph W. White
Name: Joseph W. White
Title: Chief Financial Officer




Molina Pathways LLC, as a Guarantor




By:  /s/ Joseph W. White
Name: Joseph W. White
Title: Chief Financial Officer




Pathways Health and Community Support LLC, as a Guarantor




By:  /s/ Joseph W. White


Name: Joseph W. White
Title: Vice President
 
 
 
 
 
[Signature Page to Bridge Credit Agreement]

--------------------------------------------------------------------------------

SunTrust Bank, as Administrative Agent
 


 
By:  /s/ Katherine
Bass                                                                                                  
Name: Katherine Bass
Title: Director


SunTrust Bank, as a Lender
 


 
By:  /s/ Katherine
Bass                                                                                                  
Name: Katherine Bass
Title: Director


BARCLAYS BANK PLC
 


 
By:  /s/ Craig
Malloy                                                                                                  
Name: Craig Malloy
Title: Director


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 


 
By:  /s/ Teuta
Ghilaga                                                                                                  
Name: Teuta Ghilaga
Title: Director


Bank of America, N.A.
 


 
By:  /s/ Yinghua
Zhang                                                                                                  
Name: Yinghua Zhang
Title: Director


Morgan Stanley Senior Funding, Inc.
 


 
By:  /s/ Ryan
Murphy                                                                                                  
Name: Ryan Murphy
Title: Authorized Signatory
 
 
 
 
 
[Signature Page to Bridge Credit Agreement]


--------------------------------------------------------------------------------

 
SCHEDULE I
COMMITMENTS AMOUNTS
LENDERS
 
 
COMMITMENTS
 
SunTrust Bank
 
$172,000,000
 
Barclays Bank PLC
 
$162,000,000
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$147,500,000
 
Bank of America, N.A.
 
$48,500,000
 
Morgan Stanley Senior Funding, Inc.
 
$20,000,000
 
Total:
 
$550,000,000
 






--------------------------------------------------------------------------------

 
SCHEDULE 4.15
SUBSIDIARIES
Name of entity
Loan
Party
Ownership interest of
each Loan Party in
each Subsidiary
Jurisdiction of
incorporation
or organization
Type of entity
All of the issued and outstanding
Capital Stock (owned by the Persons and
in the amounts set forth below)
as of the Closing Date
Insurance Subsidiary
or HMO Subsidiary
Preemptive or other outstanding rights,
options, warrants, conversion rights or
other similar agreements or understandings
for the purchase or acquisition
of any Capital Stock
Borrower:
Molina Healthcare, Inc.
Yes
N/A
Delaware
Corporation
N/A
N/A
1. $550MIL 1.125% Notes; $160.276MIL 1.625% Notes1
2. Shares issuable under our 2002 and 2011 Equity Incentive Plans
Subsidiaries:
Molina Medical Management, Inc.
No
100% by Borrower
California
Corporation
100 shares issued to: Borrower
N/A
None
Molina Information Systems, LLC
Yes
100% by Borrower
 
California
Limited Liability
Company
100% membership interested issued to: Borrower
 
N/A
None
Molina Healthcare of California Partner
Plan, Inc.
No
100% by Borrower
California
Corporation
100 shares issued to: Borrower
 
HMO
None

 

--------------------------------------------------------------------------------

1 Concurrent with the issuance of the 1.125% Notes, we entered into privately
negotiated hedge transactions (collectively, the 1.125% Call Option) and warrant
transactions (collectively, the 1.125% Warrants) with certain of the initial
purchasers of the 1.125% Notes. The 1.125% Call Option, which is indexed to our
common stock, is a derivative asset that requires mark-to-market accounting
treatment due to cash settlement features until the 1.125% Call Option settles
or expires. We also issued 13,490,236 warrants with a strike price of $53.8475
per share. The number of warrants and the strike price are subject to adjustment
under certain circumstances.

--------------------------------------------------------------------------------

 
Molina Healthcare of Ohio, Inc.
No
100% by Borrower
Ohio
Corporation
 
1,500 shares issued to: Borrower
 
HMO & Insurance
None
Molina Healthcare of Florida, Inc.
No
100% by Borrower
Florida
Corporation
 
100 shares issued to: Borrower
 
HMO & Insurance
None
Molina Healthcare of Maryland, Inc.
No
100% by Borrower
Maryland
Corporation
100 shares issued to: Borrower
N/A
None
Molina Healthcare of Utah, Inc.
No
100% by Borrower
Utah
Corporation
 
100,000 shares issued to: Borrower
HMO & Insurance
None
Molina Healthcare of Illinois, Inc.
No
100% by Borrower
Illinois
Corporation
 
100 shares issued to: Borrower
HMO & Insurance
None
Molina Healthcare of Michigan, Inc.
No
100% by Borrower
Michigan
Corporation
129,000 Class A shares and
30,000 Class B shares
issued to: Borrower
HMO & Insurance
None
Molina Youth Academy
No
100% by Borrower
California
Non-profit public
benefit corporation
100% of membership issued to: Borrower
N/A
None
Molina Hospital Management, Inc.2
No
100% by Borrower
California
Corporation
100 shares issued to: Borrower
 
N/A
None
Molina Healthcare of California
No
100% by Borrower
California
Corporation
5,000 shares issued to: Borrower
HMO
None
Molina Healthcare Data Center, Inc.
No
100% by Borrower
New Mexico
Corporation
100 shares issued to: Borrower
N/A
None
Molina Healthcare of Georgia, Inc.
No
100% by Borrower
Georgia
Corporation
100 shares issued to: Borrower
HMO & Insurance
None

 
 

--------------------------------------------------------------------------------

2 Subject to being converted to a limited liability company effective as of
January 1, 2018.

--------------------------------------------------------------------------------

 
Molina Healthcare of Mississippi, Inc.
No
100% by Borrower
Mississippi
Corporation
100 shares issued to: Borrower
N/A
None
Molina Healthcare of Washington, Inc.
No
100% by Borrower
Washington
Corporation
100 shares issued to: Borrower
HMO & Insurance
None
Molina Healthcare of Virginia, Inc.
No
100% by Borrower
Virginia
Corporation
100 shares issued to: Borrower
N/A
None
Molina Healthcare of Wisconsin, Inc.
No
100% by Borrower
Wisconsin
Corporation
100 shares issued to: Borrower
HMO & Insurance
None
Molina Healthcare of New Mexico, Inc.
No
100% by Borrower
New Mexico
Corporation
14,561 shares issued to: Borrower
HMO & Insurance
None
Molina Healthcare of North Carolina, Inc.
No
100% by Borrower
North Carolina
Corporation
100 shares issued to: Borrower
N/A
None
Molina Healthcare of Iowa, Inc.
No
100% by Borrower
Iowa
Corporation
100 shares issued to: Borrower
N/A
None
Molina Health Plan Management, Inc.3
No
100% by Borrower
New York
Corporation
100 shares issued to: Borrower
N/A
None
Molina Healthcare of Oklahoma, Inc.
No
100% by Borrower
Oklahoma
Corporation
100 shares issued to: Borrower
N/A
None
Molina Holdings Corporation4
No
100% by Borrower
New York
Corporation
100 shares issued to: Borrower
N/A
None
Molina Healthcare of Pennsylvania, Inc.
No
100% by Borrower
Pennsylvania
Corporation
100 shares issued to: Borrower
N/A
None

 
 

--------------------------------------------------------------------------------

3 Subject to being merged out of existence effective as of January 1, 2018.
4 Currently in the process of dissolving.

--------------------------------------------------------------------------------

 
Molina Clinical Services, LLC
No
100% by Borrower
Delaware
Limited Liability
Company
100% membership
interest issued to: Borrower
N/A
None
Molina Healthcare of Nevada, Inc.
No
100% by Borrower
Nevada
Corporation
100 shares issued to: Borrower
N/A
None
Molina Healthcare of Louisiana, Inc.
No
100% by Borrower
Louisiana
Corporation
100 shares issued to: Borrower
N/A
None
Molina Pathways, LLC
Yes
100% by Borrower
Delaware
Limited Liability
Company
100% membership
interest issued to: Borrower
N/A
None
Molina Pathways of Texas, Inc.
No
100% Molina
Pathways, LLC
Texas
Corporation
100 shares issued to:
Molina Pathways, LLC
N/A
None
Pathways Health and Community
Support LLC (“PHCS”)
Yes
100% Molina
Pathways, LLC
Delaware
Limited Liability
Company
100% membership
interest issued to: Molina Pathways, LLC
N/A
None
Molina Healthcare of South Carolina,
LLC
No
100% by Borrower
South Carolina
Limited Liability
Company
100% membership
interest issued to: Borrower
HMO & Insurance
None
Molina Healthcare of Puerto Rico, Inc.
No
100% by Borrower
Puerto Rico and Nevada
Corporation
100 shares issued to: Borrower
HMO & Insurance
None
Molina Healthcare of Texas, Inc.
No
100% by Borrower
Texas
Corporation
100 shares issued to: Borrower
HMO & Insurance
None
Molina Healthcare of Texas Insurance Company
No
100% by Borrower
Texas
Corporation
1,000,000 shares issued to: Borrower
 
Insurance
None
Molina Healthcare of Arizona, Inc.
No
100% by Borrower
Arizona
Corporation
100 shares issued to: Borrower
N/A
None

 

--------------------------------------------------------------------------------

 
Molina Healthcare of New York, Inc.
No
100% Molina Health
Plan Management, Inc.
New York
Corporation
200 shares issued to:
Molina Health Plan Management, Inc.
N/A
None
AmericanWork, Inc.
No
100% by PHCS
Delaware
Corporation
3,750 shares issued to: PHCS
N/A
None
Children’s Behavioral Health, Inc.
No
100% by PHCS
Pennsylvania
Corporation
1,000 shares issued to: PHCS
N/A
None
Choices Group, Inc.
No
100% by PHCS
Delaware
Corporation
100 shares issued to: PHCS
N/A
None
College Community Services
No
100% by PHCS
California
Non-profit Corporation
100% of membership issued to: PHCS
N/A
None
Dockside Services, Inc.
No
100% by PHCS
Indiana
Corporation
100 shares issued to: PHCS
N/A
None
Family Preservation Services of Florida,
Inc.
No
100% by PHCS
Florida
Corporation
1,000 shares issued to: PHCS
N/A
None
Family Preservation Services of North Carolina, Inc.
No
100% by PHCS
North Carolina
Corporation
1,000 shares issued to: PHCS
N/A
None
Family Preservation Services, Inc.
No
100% by PHCS
Virginia
Corporation
25,000 shares issued to: PHCS
N/A
None
Family Preservation Services of
Washington D.C., Inc.
No
100% by PHCS
District of Columbia
Corporation
1,000 shares issued to: PHCS
N/A
None

 

--------------------------------------------------------------------------------

 
Family Preservation Services of West Virginia, Inc.
No
100% by PHCS
West Virginia
Corporation
1,000 shares issued to: PHCS
N/A
None
Maple Star Nevada, Inc.
No
100% by PHCS
Nevada
Corporation
2,000 shares issued to: PHCS
N/A
None
Maple Star Oregon, Inc.
No
100% by PHCS
Oregon
Non-profit corporation
100% of membership issued to: PHCS
N/A
None
Transitional Family Services, Inc.
No
100% by PHCS
Georgia
Corporation
9,500 shares issued to: PHCS
N/A
None
Pathways Community Services LLC
No
100% by PHCS
Delaware
Limited Liability
Company
100% membership interest issued to: PHCS
N/A
None
Pathways Community Services LLC
No
100% by PHCS
Pennsylvania
Limited Liability
Company
100% membership interest issued to: PHCS
N/A
None
Pathways Community Support of
Texas, Inc.
No
100% by PHCS
Texas
Corporation
1,000 shares issued to: PHCS
N/A
None
Pathways of Arizona, Inc.
No
100% by PHCS
Arizona
Corporation
2,100 shares issued to: PHCS
N/A
None
Pathways of Delaware, Inc.
No
100% by PHCS
Delaware
Corporation
1,000 shares issued to: PHCS
N/A
None
Pathways of Idaho LLC
No
100% by PHCS
Delaware
Limited Liability
Company
100% membership interest issued to: PHCS
N/A
None
Pathways of Maine, Inc.
No
100% by PHCS
Maine
Corporation
1,000 shares issued to: PHCS
N/A
None

 

--------------------------------------------------------------------------------

 
Pathways of Massachusetts LLC
No
100% by PHCS
Delaware
Limited Liability
Company
100% membership interest issued to: PHCS
N/A
None
Pathways of Oklahoma, Inc.
No
100% by PHCS
Oklahoma
Corporation
1,000 shares issued to: PHCS
N/A
None
Pathways of Washington, Inc.
No
100% by PHCS
Washington
Corporation
100 shares issued to: PHCS
N/A
None
The RedCo Group, Inc.
No
100% by PHCS
Pennsylvania
Corporation
100 shares issued to: PHCS
N/A
None
Pathways Human Services, LLC
No
100% by PHCS
Delaware
Limited Liability
Company
100% membership interest issued to: PHCS
N/A
None
Pathways Community Corrections, Inc.
No
100% by PHCS
Delaware
Corporation
1,000 shares issued to: PHCS
N/A
None
Raystown Developmental Services, Inc.
No
100% by The RedCo
Group, Inc.
Pennsylvania
Corporation
100 shares issued to: The RedCo Group, Inc.
N/A
None
Camelot Care Centers, Inc.
No
100% by Pathways
Community
Corrections, Inc.
Illinois
Corporation
4 Shares Class A Voting and 996 Shares
Class B Non-Voting issued to:
Pathways Community Corrections, Inc.
N/A
None



 

--------------------------------------------------------------------------------

 
Exhibit 2.3
[FORM OF] NOTICE OF BORROWING
[Date]
SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Agency Services Manager
Facsimile: (404) 495-2170
To Whom It May Concern:
Reference is made to the Bridge Credit Agreement, dated as of January 2, 2018
(as amended, restated, amended and restated, modified, supplemented, increased
and extended from time to time, the “Credit Agreement”), by and among the
undersigned, as Borrower, the Guarantors identified therein, the Lenders
identified therein, and SunTrust Bank, as Administrative Agent. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
provided in the Credit Agreement. This notice constitutes a Notice of Borrowing.
The Borrower hereby requests a Borrowing of Loans under the Credit Agreement,
and in connection therewith the Borrower specifies the following information
with respect to the Borrowing of Loans requested hereby:
(A)  Aggregate principal amount of Borrowing of Loans1:
(B)  Date of Borrowing of Loans (which is a Business Day) (the “Funding Date”):


(C)  The aggregate principal amount of the Loans is $______, of which $______
consists of Base Rate Loans and $______ consists of Eurodollar Loans having an
Interest Period2 of ______ month[s]:
(D)  Location and number of Borrower’s account to which proceeds of such
Borrowing of Loans are to be disbursed:
[Wire instructions for Borrower’s account:
Bank:
ABA Routing Transit Number:
Account Name:
FFC:
Reference:]
 

--------------------------------------------------------------------------------

1 In the case of a Borrowing of Eurodollar Loans, not less than $5,000,000 or a
larger multiple of $1,000,000; in the case of a Borrowing of Base Rate Loans,
not less than $1,000,000 or a larger multiple of $100,000.
2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

--------------------------------------------------------------------------------

The undersigned hereby certifies, solely in his or her capacity as a Responsible
Officer of the Borrower and not in any individual capacity, that the following
statements shall be true and correct on and as of the Funding Date:
1. at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default exists; and
 
2. at the time of and immediately after giving effect to such Borrowing, all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) as of such earlier date.
 
[SIGNATURE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------


 
Very truly yours,
 
 
 
 
MOLINA HEALTHCARE, INC.,
 
a Delaware corporation
     
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
 

--------------------------------------------------------------------------------



Exhibit 2.7


[FORM OF] NOTICE OF CONVERSION/CONTINUATION


[Date]
SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Agency Services Manager
Facsimile: (404) 495-2170
To Whom It May Concern:
Reference is made to the Bridge Credit Agreement, dated as of January 2, 2018
(as amended, restated, amended and restated, modified, supplemented, increased
and extended from time to time, the “Credit Agreement”), by and among the
undersigned, as Borrower, the Guarantors identified therein, the Lenders
identified therein, and SunTrust Bank, as Administrative Agent. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
provided in the Credit Agreement. This notice constitutes a Notice of
Conversion/Continuation. The Borrower hereby requests a continuation or
conversion under the Credit Agreement, and in connection therewith the Borrower
specifies the following information with respect to the continuation or
conversion requested hereby:
(A)  Aggregate principal amount of the Borrowing to be continued or converted
(the “[Conversion]/[Continuation] Date”)1:
(B)  Date of continuation or conversion (which is a Business Day):
(C)  Type of Loans comprising such Borrowing2:
(D)  [If Eurodollar Loans] Interest Period3:
The undersigned hereby certifies, solely in his or her capacity as a Responsible
Officer of the Borrower and not in any individual capacity, that the following
statements shall be true and correct on and as of the
[Conversion]/[Continuation] Date:
 
1. at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default exists; and
 
2. at the time of and immediately after giving effect to such Borrowing, all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) as of such earlier date.
 
 

--------------------------------------------------------------------------------

1 In the case of a Borrowing of Eurodollar Loans, not less than $5,000,000 or a
larger multiple of $1,000,000; in the case of a Borrowing of Base Rate Loans,
not less than $1,000,000 or a larger multiple of $100,000.
2 Borrowing of Eurodollar Loans or Base Rate Loans.
3 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.
 
[SIGNATURE ON FOLLOWING PAGE]
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
 
 
 
MOLINA HEALTHCARE, INC.,
 
a Delaware corporation
     
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
 


--------------------------------------------------------------------------------

 
Exhibit 2.10


[FORM OF] NOTE


__________, ____


FOR VALUE RECEIVED, MOLINA HEALTHCARE, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Loan made by
the Lender to the Borrower on each Funding Date under the Bridge Credit
Agreement, dated as of January 2, 2018 (as amended, restated, amended and
restated, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”), by and among the Borrower, the Guarantors identified
therein, the Lenders identified therein and SunTrust Bank, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Payment Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) OF THE STATE OF NEW YORK.


[SIGNATURE ON FOLLOWING PAGE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.
 
 
Very truly yours,
 
 
 
 
MOLINA HEALTHCARE, INC.,
 
a Delaware corporation
     
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
 

--------------------------------------------------------------------------------

 
Exhibit 2.20-1


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Bridge Credit Agreement, dated as of January 2,
2018 (as amended, restated, amended and restated, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”), by and among
Molina Healthcare, Inc., as the Borrower, the Guarantors identified therein, the
Lenders identified therein and SunTrust Bank, as Administrative Agent.
Pursuant to the provisions of Section 2.20(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By: _______________________
     
Name: ________________________
     
Title: ________________________

 
Date: ________ __, 201[ ]
 

--------------------------------------------------------------------------------

 
Exhibit 2.20-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Bridge Credit Agreement, dated as of January 2,
2018 (as amended, restated, amended and restated, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”), by and among
Molina Healthcare, Inc., as the Borrower, the Guarantors identified therein, the
Lenders identified therein and SunTrust Bank, as Administrative Agent.
Pursuant to the provisions of Section 2.20(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By: _______________________
     
Name: ________________________
     
Title: ________________________

 
Date: ________ __, 201[ ]
 

--------------------------------------------------------------------------------

 
Exhibit 2.20-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Bridge Credit Agreement, dated as of January 2,
2018 (as amended, restated, amended and restated, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”), by and among
Molina Healthcare, Inc., as the Borrower, the Guarantors identified therein, the
Lenders identified therein and SunTrust Bank, as Administrative Agent.
Pursuant to the provisions of Section 2.20(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By: _______________________
     
Name: ________________________
     
Title: ________________________

 
Date: ________ __, 201[ ]
 

--------------------------------------------------------------------------------

 
Exhibit 2.20-4


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Bridge Credit Agreement, dated as of January 2,
2018 (as amended, restated, amended and restated, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”), by and among
Molina Healthcare, Inc., as the Borrower, the Guarantors identified therein, the
Lenders identified therein and SunTrust Bank, as Administrative Agent.
Pursuant to the provisions of Section 2.20(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By: _______________________
     
Name: ________________________
     
Title: ________________________

 
Date: ________ __, 201[ ]
 

--------------------------------------------------------------------------------

 
Exhibit 5.1


[FORM OF] COMPLIANCE CERTIFICATE


In connection with the terms of that certain Bridge Credit Agreement, dated as
of January 2, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”),
by and among MOLINA HEALTHCARE, INC., a Delaware corporation (the “Borrower”),
the Guarantors identified therein, the Lenders identified therein and SunTrust
Bank, as Administrative Agent, the undersigned certifies that the following
information is true and correct, in all material respects, as of the date of
this Compliance Certificate for the Fiscal [Quarter]/[Year] ended ____________,
201__:


Capitalized terms used in this Compliance Certificate but not otherwise defined
herein shall have the same meanings provided in the Credit Agreement.
[Use the following paragraph 1 for fiscal year-end financial statements]
1.  Attached hereto as Schedule 1 are the audited annual financial statements
required by Section 5.1(a) of the Credit Agreement for the Fiscal Year ended
[_______] together with the audit report of an independent certified public
accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1.  Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 5.1(b) of the Credit Agreement for the Fiscal Quarter
ended[___________, ___].
2.  [No][A] Default or Event of Default has occurred and is continuing. [If a
Default or Event of Default has occurred or is continuing, specify the details
thereof and the action which the Borrower has taken or proposes to take].
3.  As of the date hereof, all representations and warranties of each Loan Party
set forth in the Loan Documents are true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties are true and correct in all respects), except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties are true and correct in all respects) as of such
earlier date.
4.  There has been [no] change in GAAP or the application thereof since
[___________]. [If any change in GAAP has occurred, please specify the effect of
such change on the financial statements accompanying this certificate].
5.  There has been no change in the identity of the Subsidiaries as of the end
of the Fiscal [Quarter]/[Year] from the Subsidiaries identified to the Lenders
on the Effective Date or as of the most recent Fiscal [Quarter]/[Year]. [If
there has been a change, specify the change in the identity of the Subsidiaries
as of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Effective Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be.]


[SIGNATURE ON FOLLOWING PAGE]
 

--------------------------------------------------------------------------------

The foregoing is true and correct, in all material respects, as of the date
hereof.
Dated as of _____________, ____.
 
 
MOLINA HEALTHCARE, INC.,
 
a Delaware corporation
     
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
 

--------------------------------------------------------------------------------

 
Exhibit 5.10
[FORM OF] GUARANTOR JOINDER AGREEMENT
 
THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of __________,
____, is by and between __________, a __________ (the “New Subsidiary”), and
SunTrust Bank, in its capacity as Administrative Agent under the Bridge Credit
Agreement, dated as of January 2, 2018 (as amended, restated, amended and
restated, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”), by and among MOLINA HEALTHCARE, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified therein, the Lenders
identified therein and SunTrust Bank, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


The Loan Parties are required by Section 5.10 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor”. Accordingly, the New Subsidiary
hereby agrees with the Administrative Agent as follows:


1.  The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby, jointly and severally together with the other Guarantors,
guarantees to the Administrative Agent, each Lender and each other holder of the
Obligations, as provided in Article X of the Credit Agreement, as primary
obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.


2.  The New Subsidiary hereby represents and warrants to the Administrative
Agent that the exact legal name and state of organization of the New Subsidiary
is as set forth on the signature pages hereto.


3.  The address of the New Subsidiary for purposes of all notices and other
communications is the address set forth for any Loan Party in Section 11.1 of
the Credit Agreement.


4.  The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article X of the Credit
Agreement.


5.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.


6.  This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
construed in accordance with and be governed by the Law (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law) of the State of New York.


[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.
 
 
 
[NEW SUBSIDIARY],
 
 
a [___________________]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
Acknowledged and accepted:
 
 
 
 
 
 
SUNTRUST BANK, as Administrative Agent
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 


--------------------------------------------------------------------------------

 
Exhibit 11.4


[FORM OF] ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, modified, supplemented, increased and extended
from time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by the Assignor.


1.
Assignor:
       
2.
Assignee:
     
[and is an Affiliate/Approved Fund of [identify Lender]1]
      3.
Borrower:
Molina Healthcare, Inc., a Delaware corporation
      4.
Administrative Agent:
SunTrust Bank, in its capacity as the administrative agent under the Credit
Agreement

 
 

--------------------------------------------------------------------------------

1 Select if applicable.

--------------------------------------------------------------------------------

 

5.
Credit Agreement:
Bridge Credit Agreement dated as of January 2, 2018 by and among the Borrower,
the Lenders party thereto, the Guarantors party thereto and SunTrust Bank, as
Administrative Agent.
      6.
Assigned Interest:
 


 
 
Assignor[s]2
Assignee[s]3
 
Aggregate Amount of
Commitment/Loans for all Lenders4
 
Amount of
Commitment/Loans
Assigned
 
Percentage Assigned
of Commitment/
Loans5
 
CUSIP Number
     
$
   
 
 
$
%
         
$
   
 
 
$
%
         
$
   
 
 
$
%
   



Effective Date: _____________ ___, 201___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:

  ASSIGNOR         [NAME OF ASSIGNOR]         By:
 
   
Title:
        ASSIGNEE         [NAME OF ASSIGNEE]         By:
 
   
Title:








--------------------------------------------------------------------------------

2 List each Assignor, as appropriate.
3 List each Assignee, as appropriate.
4 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2

--------------------------------------------------------------------------------

 

[Consented to and]6 Accepted:         SUNTRUST BANK,   as Administrative Agent  
            By:
 
    Title:         [Consented to:]7         MOLINA HEALTHCARE, INC.,   a
Delaware corporation               By:
 
    Title:  






--------------------------------------------------------------------------------

6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
3

--------------------------------------------------------------------------------

ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Domestic Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.4 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.1(a) and (b) thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Acceptance and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
4

--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Assignment and
Acceptance and the transactions contemplated hereby shall be construed in
accordance with and be governed by the Law (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.


5